Case 2:19-bk-24804-VZ   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                              Exhibit 4 Page 1 of 62




                               Exhibit 4
                                                   Case 2:19-bk-24804-VZ                     Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                            Desc
                                                                                                   Exhibit 4 Page 2 of 62


                                                   NELSON W. GOODELL, ESQ., SBN 264734                                                                        E-FILED
                                                   The Goodell Law Firm                                                                                       2/20/2018 2:34 PM
                                                   5 Third Street. Suite          1   100                                                                     Clerk of Court
                                                   San Francisco, CA 94103                                                                                    Superior Court of CA,
                                                   Tel. No. (415) 495-3950 (ofﬁce)
                                                                                                                                                              County of Santa Clara
                                                   Fax No. (415) 495-6900 (fax)
                                                                                                                                                              17CV317221
                                                   nelson@g00delllawsf.com
                                                                                                                                                              Reviewed By: G. Reyes
                                                   Attorney for Plaintiff
                                                                                                                                                              Envelope:1235687
                                \OOONQUIAWNI—




                                                   HAN’S SAN JOSE HOSPITALITY LLC

                                                                           IN   THE SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                                                            FOR THE COUNTY OF SANTA CLARA
                                                   HAN’S SAN JOSE HOSPITALITY LLC,                                         )

                                                                                                                           )              Case No: 17 CV317221
                                                   Plaintiff,                                                              )

                                                              V_                                                           )              THIRD AMENDED COMPLAINT FOR

                                                                                                                                             1)   Breach of Contract
                                                                                             CO“ LTD” LE  ,




                                                   ¥Egﬁgﬁggi(?§gmc})                                                                         2)   Breach of Implied Covenant 0f Good
                                                                 "          ’
                                                                                                                                                  Faith and Fair Dealing
                                                   FARADAY&FUTURE INC.,                        and    DOES    1   t0
                                                                                                                                            3)    Intentional Interference with
                                                   10a                                                                                            Contract Relations
                                                   Defendants.
                                                                                                                       vvvvvvvvvvvvvvvv




                      OONQUIADJNHOOOONQUIALNN—‘O

NNNNNNNNNHH—~H_H~_H




                                                   Plaintiff,      Ham’s San Jose Hospitality          LLC    (“Plaintiff”),                  0n information and   belief, allege as


                                                   follows:


                                                                                                         INTRODUCTION

                                                         1.   This   is   an action for breach of contract and related claims arising out of a written rental


                                                              agreement (“Lease”) for the commercial property commonly known as 3553 North                                             First


                                                              Street,     San Jose,    CA 95   l   34 (“Subject Property”).
                                         Case 2:19-bk-24804-VZ                                    Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                    Desc
                                                                                                        Exhibit 4 Page 3 of 62


                                                                                                                         of the written contact for the Subject
                                             .                       Defendants have failed to pay rent as per the terms


                                                                     Property since September 2017.

                                                                                                                ﬁled an Unlawful Detainer Complaint, beginning
                                                                                                                                                                                 this
                                             .                       On   October 12, 2017        Plaintiff‘s


                                                                                                                                                                     had vacated the
                                                                     instant action.   On November        30, 201 7 Defendants informed Plaintiff they
      Omﬂom-‘PWN—d




                                                                                                                    rent since September, 2017.
                                                                     property, however, they have failed to pay any

                                                                                                                                            below, to                  all
                                                 .                   The   Plaintiff   now   seeks damages according to proof, as discussed


                                                                     Defendants herein material breach 0f a long-term
                                                                                                                                lease.



                                                                                                  JURISDITCIONAL ALLEGATIONS
                                                                                                                                                             times material to this
                                                     .               Plaintiff   HAN’S SAN JOSE HOSPITALITY LLC                     is,   and was   at all



                                                                                                                      under the laws of the State of California,
                                                                      Complaint, a corporation organized and existing


                                                                      doing business in Santa Clara County, California.

                                                                                                                              LTD   (“LE    HOLDINGS”)           is,   and was     at all
                                                         .            Defendant   LE HOLDINGS (BEIJING)                C0,,


                                                                                                                  company organized under          the laws of the People’s
                                                                      times material to this Complaint a


                                                                      Republic of China.

                                                                                                                                                            and was
                                                                                   LE TECHNOLOGY, INC. (“LE TECHNOLOGY”)
NNNNNNNNNpr—IHr—Ip—‘ﬂwu—Au—I




                                                                                                                                                      is,               at all   times
                                                             .        Defendant

             OOQQM-RWNHOOWﬂQm-ﬁbJNb-‘O




                                                                      material to this Complaint, a corporation
                                                                                                                organized and existing under the laws of the


                                                                                                                   Clara County, California.                    LE
                                                                      State of California, doing business in Santa


                                                                      TECHNOLOGY             is   a domestic subsidiary of    LE HOLDINGS.

                                                                                                                                 LeEco      is   an afﬁliate of LE
                                                                 .    On   information and believe Plaintiff alleges that


                                                                      TECHNOLOGY.
                                                                                                                           (“FARADAY&FUTURE”)                        and was     at all
                                                                 .     Defendant   FARADAY&FUTURE                   INC.                                       is,




                                                                                                                       organized and existing under the laws of
                                                                       times material to this Complaint, a corporation


                                                                       the State of California, doing business in
                                                                                                                  Santa Clara County, California.
                                         Case 2:19-bk-24804-VZ                  Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                          Desc
                                                                                      Exhibit 4 Page 4 of 62


                                                                                     located in San Jose, California, which                  is   located within Santa
                                            10.    The Subject Property         is




                                                   Clara County.

                                                                                                                                    based upon Cal. Civ. Proc.           § 88.
                                            11. Jurisdiction          of the Court over the instant controversy                is



                                                                                                                      pursuant to Cal. Civ. Proc. §
                                                                   properly placed in Santa Clara County, California,
      th
                                            12.    Venue      is


                                                                                                                       Property.
                                                   392 as     is it   the closest court t0 the location of the Subject


                                                              times mentioned herein, whenever an act or
                                                                                                         omission of a business entity                              is
                                             13.   At   all



                                                                                               deemed              mean and    include an allegation that the
                                                   alleged, said allegation shall be                          to


                                                                                                                            authorized ofﬁcers, directors, agents,
                                                   business entity acted or omitted to act through                    its




                                                   servants, and/or employees, acting within the
                                                                                                 course and scope of their duties, that the act


                                                                       was authorized and/or ratiﬁed by              the business entity.
                                                   or omission

                                                                                                                              that, at all    mentioned times herein,
                                             14. Plaintiff is         informed and believe and thereon allege

                                                                                                                      alter egos, superiors, successors in interest,
                                                    Defendants were agents, servants, employees,

                                                                                                  other                       and     in   doing the things herein after
                                                   joint venturers and/or co-conspirators of each

                                                                                                        their authority of such agents,
           WNQMAWNHOCOONCNMAUJNHOOWNOM              mentioned, or acting within the course and scope of

                                                                                                                                              co-
NNNNNNNNNu—tp—p—‘b—tﬂu—Au—nH—A—d




                                                    servants, employees, alter egos, superior,
                                                                                               successors in interest, joint venturers and/or


                                                                                                    their co-defendants and, consequently,
                                                    conspirators with the permission and consent of


                                                                                                              and severally         liable to Plaintiff for the     damages
                                                    each Defendant named herein                is   jointly



                                                    and harm sustained as a           result   of their wrongful conduct.


                                                                                         STATEMENT OF FACTS

                                                                        March         2016   Plaintiff‘s predecessor—in-interest                  and Defendant LE
                                              15.   On    or about              15,


                                                    TECHNOLOGY                and    LE HOLDINGS              entered into a written agreement to rent to


                                                                                                          3553 North    First Street,        San   Jose, California 95 1 34
                                                    Defendants the premises located                  at



                                                                                                           for 10 years, beginning            on March     15,   201 6 until
                                                     (“Subject Property”).           The Lease was
                Case 2:19-bk-24804-VZ                       Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                                                  Desc
                                                                  Exhibit 4 Page 5 of 62


                                                                      of Base Rent” began                                                       at   $193,826.25 and
                          February 28, 2026. The “Monthly Installment

                                                                                       month     period.     From March           1,   201 7 — February 28, 201 8,
                          increased each after each twelve

                                                                                                                                                                  was    set at
                                                       which the present controversy occurred, the monthly
                                                                                                                                                           rent
                          the time period for

                                                                                                                                                                         pg. 2)
                                                                        (See Lease, attached as Exhibit                                                             1,
                          $199,856.40, approximately $6,661.88 per day.

                                                                                                                         0f each calendar
                    16.   The Lease         states rent “shall              be paid in advance on or before the ﬁrst day
\OOONQUl-PUJN




                          month.” (Exh.         1,   pg. 8       ‘ﬂ   3.1   .)   Defendants          LE TECHNOLOGY and LE HOLDINGS                                           have


                                                                                               2017.   To   date, the base rent           owed         is   $799,425.60
                           failed to   pay rent since September                           l,



                                                                                  “Additional Rent                                              Upon        Default by
                    17.    The Lease        also contains a provisions concerning

10
                           Tenant”     in   which Tenants must pay “within ten                                (1 0)   days after a Default on the Lease as

11
                                                                                                               including:
                           Additional Rent           all   Inducements incurred or grated prior to the Default                                                            (i)


12
                                                                                                                           Work                             commissions              to
                           payment of the Allowance                         (   as described in the Tenant                             Letter);      (ii)

13
                                                                                                                                attorneys’ fees             and related costs
14                         Landlord’s and/or Tenant’s real estate broker; and/or                                       (iii)



                                                                          with the negotiation and preparation of
15                         incurred and/or paid by Landlord in connection

 16                                                                                                         Tenant has not paid any Additional Rent.
                           this Lease.”       (Exh.        l,   pg. 8-9          ﬁl
                                                                                      3.2.)    To   date,

  17
                                                                                                                                         after notice shall bear                  an
                     18.   Also as per terms of the                   lease,          any rent not paid within 10 days
   18
                                                                                 due date       until paid.    (Exh.       1,   pg. 8-9         3.1   .)
                            interest rate     0f   12% from             its                                                                1]
   l9

  20                 19.    The Lease        requires Tenants, Defendants                            LE TECHNOLOGY and LE HOLDINGS,                                             t0



   21                                                           in addition to rent,                 including (1) expenses for maintain the building,
                            pay certain expenses
    22
                                                                        their share of taxes for the year; (3) and
                                                                                                                   a
                            such as insurance and landscaping fees; (2)
    23
                                                                                equal t0       3% of the of the total            rent (Base rent             and Additional
                            Management          Fee, which              is
     24
                                                                                 for the year. (Exh.               pg. 9        4 — Expenses and Taxes.) To
      25                    rent) payable       by the Tenant                                                 1,           1]




      26                                                          expenses plus the Base rent                      total   over $1 .2 million.
                            date, these additional

       27                                                                                                Premises.
                     20. Per the terms of the Lease, Tenants
                                                             under the lease are permitted t0 sublet the

        28
                                         Case 2:19-bk-24804-VZ                 Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                               Desc
                                                                                     Exhibit 4 Page 6 of 62


                                                                              14.8.1          Permitted  Transfer So long as Le
                                                                                                                  Affiliate
                                                            Paragraph
                                                                                                        Tenant and in occupancy and
                                                            Technology and/or Le Holdings...is the
                                                                                                                of the Premises, Tenant
                                                            possession of at least seventy-ﬁve percent (75%)
                                                            shall have the right to assign this
                                                                                                Lease 0r sublease the Premises (0r any
                                                                                                               and/or Le Holdings. .so
                                                            portion thereof) to an afﬁliate of Le Technology
                                                                                                                                                                  .




                                                                                                   before the Transfer, Tenant notiﬁes
                                                            long as (i) at least 15 business days
                                                                                                           Landlord any documents or
                                                            Landlord of Such Transfer and delivers to
                                                                                                             relating thereto, including
                                                            information reasonably requested by landlord
                                                                                                           satisﬁes the requirements of
      \OOO\IO\UIAUJN#
                                                            reasonable documentation that the Transfer
                                                                                                                                                 after
                                                             this   Section 14.8.1        .   .     the Afﬁliate has a net worth. .immediately
                                                                                                  .(iii)
                                                                                                                                             .




                                                                                              reasonable sufﬁcient to fulﬁll the obligations
                                                                                                                                             on party
                                                             the Transfer that       is
                                                                                                       under                             this Lease. .and (v) the
                                                             of the Tenant to be performed or observed
                                                                                                                                                       .




                                                                              made   in       good         faith operating business      purpose and not in order
                                                             Transfer    is

                                                             to   evade the requirements of this Section                       14.



                                                   (Exh.    1,   pg. 2211 14.8.1.)

                                                                                                                                                                Landlord, about
                                                                    LE TECHNOLOGY and LE HOLDING                                      never told   Plaintiff,
                                             21.   Defendants


                                                   an unauthorized occupant 0r subtenant of theirs,
                                                                                                                               FARADAY&FUTURE,                  prior to this


                                                                                                                                     Had Defendants abided by          the Lease
                                                   company taking possession 0f the                          subject property.

                                                                                                                                                                          their
                                                   and informed        Plaintiffs that they                 had a subtenant, Landlord would have exercised

                                                                                                                the net worth. International
                                                   rights   under 14.8.1 and to ask for documents demonstrating

                                                                                                                   that   FARADAY&FUTURE                   and afﬁliate LeEco
                                                   news organizations have been reporting
NNNNNNNNN—In—‘n—tr—Iﬂn—‘p—u—A—d—I




                                                                                                           to sustain their operations      and had Plaintiff known of
                                                   do not have sufﬁcient net worth

                                                                                                                                                               would have been
                “\IQMQWNHoomﬂQm-bUJNHO




                                                                                                                                                   Plaintiff
                                                   these subtenants they          would never have consented. Moreover,

                                                                                                  the failing ﬁnancial health of                                 all   three
                                                   well within their rights not to consent, given


                                                    Defendants.

                                                                                   of                          LeEco        also a   main backer of
                                              22. Indeed, Jia Yueting, the founder
                                                                                                                       is


                                                                                                                               debtor’s blacklist by the
                                                    FARADAY&FUTURE,                           INC. Mr. Yueting was placed on a

                                                                                                                                       owes $72     million, and that     LeEco
                                                    Chinese government.              It is         reported that Mr. Yueting

                                                                                                                                the online                      webpage of
                                                    owes a       substantial   sum     as well to other creditors. In addition,
                                        Case 2:19-bk-24804-VZ                   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                                       Desc
                                                                                      Exhibit 4 Page 7 of 62


                                                                                                     9       6G
                                                                                                                  own   ambitious expansion plans have            left   it
                                                 Fortune magazine stated that LeEco                      s



                                                                                               suppliers.”
                                                 scrounging for capital and unable to pay some

                                                                                                                           consented to                           this transfer,
                                           23. Plaintiff never informed             any of the Defendants herein that they


                                                 and never accepted rent from                FARADAY&FUTURE.
    \OOONONKJl-RUJNv—d




                                                                                                      that Defendants breached paragraph
                                           24.   On   information and believe, Plaintiff also alleges

                                                                                                                    made   for a   good   faith operating       purpose and
                                                 14.8.1   ,   as   it   requires that a “Transfer [be]


                                                                                           this Section 14.” Section 14, paragraph
                                                                                                                                   14.2.
                                                 not in order to evade the requirements of

                                                                                                                                 unless “[t]he
                                                 states that a landlord          cannot withhold consent for a proposed transfer

                                                                                                   0r                               engaged   in   a business that           is   not
                                                 proposed transferee has a character or reputation
                                                                                                                               is



                                                                                               Building or the Project” (Exh.                                     l,   pg.    20
                                                 reasonable consistent with the quality of the
                                                                                                                                                                                    {I




                                                                                                                    character and reputation of the
                                                  14.2.2)      among       other reasons. In these recent times the


                                                                                        noted above, and Plaintiff                                 would never have
                                                  three Defendants has been abysmal, as

                                                                                                 TECHNOLOGY,                   including     LeEco    or
                                                  consented to any afﬁliates of LE


                                                  FARADAY&FUTURE, to take possession of the                                   property as the direct result of their


                                                  international attempts to avoid their obligations
                                                                                                    as reported                            by numerous international

NNNNNNNNN-ﬂ—dH—I—ﬂﬂﬂﬂ.‘




                                                  news        organizations.
          OONO\M«>WN#O\OW\IO\M~PDJNHO




                                                                                             Default, the Landlord             is   irrevocably authorized, as Tenant's
                                            25. Additionally if “Tenant              is in


                                                                                                      under any sublease, license or other
                                                  agent and attomey—in-fact, to direct any transferee

                                                                                                                                                     directly to       Landlord
                                                  occupancy agreement              t0   make   all   payments under such agreement

                                                                                             towards Tenant's obligations hereunder)                    until     such Default                is
                                                  (which Landlord             shall apply


                                                                                                 upon any representation by Landlord                       that   Tenant          is     in
                                                  cured.       Such transferee      shall rely


                                                                                             thereof by Tenant.” (Exh.                                     1,   pg. 22            14.7.)
                                                   Default, without any need for conﬁrmation
                                                                                                                                                                          1]




                                                                                                                                                                               2017,
                                                   Defendants            LE TECHNOLOGY               failed to          pay rent beginning with September                1,
                                             Case 2:19-bk-24804-VZ                   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                        Desc
                                                                                           Exhibit 4 Page 8 of 62


                                                   Plaintiff         is   thus entitled to the consideration from
                                                                                                                               FARADAY&FUTURE to LE
     H



                                                    TECHONOLOGY and LE HOLDINGS to cure their default.
                                                                                         section 1995.330 an assignee            who    receives a transfer in violation
                                                26. Pursuant to Civ.            Code

                                                                                                                                                      and severally      liable
                                                                                                                 interest in a lease is jointly
                                                    of a restriction on a transfer of a tenants

                                                                                               section 1995.320                                  Consequently,
                                                    with the tenant for contract damages under
                                                                                                                                             .




   \DOOQQUi-PWN




                                                                                                                         liable for the    unpaid    rent, as   well as the
                                                    FARADA&FUTURE is jointly and severally
                                                                                                 transfer of any interest in the subj ect property,
                                                    material breach of the provision restricting


                                                    with the other defendants.

                                                                                         that                    upon expiration 0r        early termination of the Lease,
                                                 27. Paragraph 15.2 of the Lease details

                                                                                                                                remove from the Premises           all   debris
                                                    the Tenant, without expense to the
                                                                                       Landlord shall

                                                                                                                                             personal propeny
                                                        and rubbish,         all furniture,   equipment, trade ﬁxtures and other articles of

                                                                                                                     damage     to the premises     and building resulting
                                                        owned        or placed   by Tenant and         repair all


                                                                                                    pg. 22-23        15.2.)   Upon    the Defendants leaving the property,
                                                        from such removal. (Exh.               1,               11




                                                                                                            on December          4,   2017 and noticed about 80          ceiling
                                                        the Plaintiffs re-entered the property

                                                                                                                      name signs were                                left   behind.
                                                                were gone, and large amounts of trash and the company
NNNNNNNNNt—ﬁ#—d:—t-_.,....._.




                                                        tiles


                                                                                 also took 12 Electric Vehicle Charging
                                                                                                                                         Systems from the parking           lot.
                                                        The Defendants

                                                                                                                                  the required                  terms of the
                                                                                          to surrender the property in the as per
             OO\IO\UI¥UJNHO\OOOQO\UI#UJNHO




                                                        Defendants thus failed


                                                        Lease and breached the contract.

                                                                                         Landlord     may   terminate the Lease, and the Landlord                may     recover
                                                  28.   Upon an           default, the


                                                        from the Tenant:

                                                                                                                                         been earned
                                                                a.    The worth     at the    time of award of the unpaid Rent which had
                                                                      attime of such termination; plus
                                                                                                                         which the unpaid Rent
                                                                b.    The worth at the time of award of the amount by
                                                                                                                         until the time of award
                                                                      which would have been earned after termination
                                                                                                                         proves could have been
                                                                      exceeds the amount of such rental loss that Tenant
                                                                      reasonably avoided; plus
                                      Case 2:19-bk-24804-VZ                    Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                 Desc
                                                                                     Exhibit 4 Page 9 of 62


                                                                                                                                   Rent
                                                   c.       The worth         time of award of the amount by which the unpaid
                                                                           at the
     .._n




                                                            for the balance of the Term after the time
                                                                                                       ofaward exceeds the amount of
                                                                                                                    avoided; plus
                                                            such Rent loss that Tenant proves could be reasonably
                                                                                                                  for all the detriment
                                                   d.       Any other amount necessary to compensate Landlord
                                                                                                             perform    its obligations
                                                            proximately caused by Tenant's failure to
                                                                                                                   would be likely to
                                                            hereunder or which in the ordinary course 0f things
                                                            result therefrom, Including brokerage
                                                                                                   commissions, advertising expenses,
                                                                                                                 for a new tenant
                                                            expenses of remodeling any portion o the Premises
                                                                                                               special concessions
    \DOOQQLJI-h-UJN
                                                            (whether for the same or a different use), and any
                                                            made   to obtain a       new tenant;      plus
                                                                                                                 to or                   in lieu   of the
                                                   e.       At Landlord's option, such other amounts in addition
                                                            foregoing as maybe permitted from time to time by
                                                                                                              Law.

                                                                                                        informed               them    it is   anticipated
                                                (Exh.   1,   pg. 25—261] 19.2.1) Plaintiff’s broker has


                                                to take 6-12       months        to re-let the property.     As   a result of Paragraph 19.2.1 above,


                                                Plaintiff alleges that           Defendants are       liable for   unpaid rent since their breach and

                                                                                                                           renovations done
                                                until   a   new   tenant    is   found, as well as brokerage costs and any


                                                                                   new tenant,    the exact determinations of these       damages     will
                                                to the building for the


                                                be determined           at truth   during   trial.




                                          29.   As mentioned above, Defendants LE HOLDINGS and LE
                                                                                                                               TECHNOLOGY             failed to   pay


                                                rent beginning          on September        1,   201 7.

                                                                                                                                Pay Rent or Quit on the
NNNNNNNNNH—I—ﬂr—lt—tp—bHH—A




                                          30.   On   October       3,   2017     Plaintiff personally served a Notice to
             mﬁalﬂngNHOOWQONMQWN—‘O




                                                Defendants         at the   Subject Property.         A copy   of the Notice t0 Pay Rent 0r Quit was also


                                                                                               delivery                     and overnight mail       to the
                                                sent via Federal Express courier for overnight


                                                                             Subject Property, and arrived 0n October            4,   2017.     The Notice
                                                Defendant’s         at the



                                                 included an election of forfeiture of the lease.


                                           31. After receiving           no response        to the   Three Day Notice, Plaintiff ﬁled a Complaint for an

                                                                                                                              this instant action. (See
                                                 Unlawful Detainer 0n October 12, 201 7 and commenced

                                                 Complaint, ﬁled October 12, 2017) Defendant,                        LE   TECHONOLOGY ﬁled a Demurrer

                                                 to Plaintiff’s      Complaint        for   Unlawful Detainer on October 23, 2017. Plaintiff
                                   Case 2:19-bk-24804-VZ                 Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                        Desc
                                                                              Exhibit 4 Page 10 of 62


                                                                                Amended Complaint       for   Unlawful Detainer on October 27,
                                             subsequently ﬁled a First


                                             201 7.

                                                                                           ﬁled a Demurrer to the First        Amended Complaint on
                                      32. Defendant,         LE TECHONOOGY

                                             November       3,   2017.
    \OOOQO\UIhlaJl\)r—t




                                      33.    On November          30, 201 7 Defendant        LE TECHNOLOGY             mailed a      letter to Plaintiff” s



                                                                                                                                the Subject Property.         The
                                             counsel stating they, along with             LE HOLDINGS, had vacated

                                             letter also    contained a key t0 the Subject Property.


                                       34.   On December          11, 201 7, Plaintiff     and Defendant     LE TECHNOLOGY                ﬁled a joint


                                                                                                                                          to convert the case
                                              stipulation t0 vacate the trial date          on the hearing 0n the demurrer and


                                              to   an ordinary    civil action    pursuant t0 Civ. Code § 1952.3(a).


                                                                                the Lease               and the defendants’          right t0 possession
                                       35. Plaintiff hereby elects to terminate

                                                                                                     Code    section 195   1   .2.
                                              thereunder pursuant to the lease and Civil

                                                                                                                       been unable       to release the
                                                                             efforts, the Plaintiff has
                                       36. Despite Plaintiff s best diligent


                                              Premises to date.

                                                                                  informed Plaintiff that                 it   will take 6-12    months       to
                                       37. Plaintiff” s real estate brokerage has
NNNNNNNNNp—‘v—‘ﬂ—Ib—d—t—du—aﬂ—n




                                                                                              annual rent for a large                 commercial building
                                              ﬁnd a    suitable tenant, given the substantial
             WNQM$WNHOOWNOMAWN~O




                                              such as   this.


                                                                                          been harmed by    all   Defendants material breach 0f the
                                        38. Accordingly, the Plaintiff has


                                               lease   by   failing to   pay   rent, in   accordance with the lease.


                                                                                  FIRST CAUSE OF ACTION

                                                                                   BREACH OF CONTRACT
                                                                                     (Against All Defendants)
                                              Case 2:19-bk-24804-VZ              Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                   Desc
                                                                                      Exhibit 4 Page 11 of 62


                                                                                                                                       in all   paragraphs above
                                                 39. Plaintiff re-alleges      and incorporates by reference the allegations
     ﬂ



                                                        as though fully set forth herein.


                                                 40.    On 0r about March       15, 201 6 Defendants,      LE TECHNOLOGY and LE HOLDINGS,

                                                                                              predecessor-in—interest,            BSREP RIO ROBLES, LLC.
                                                        entered into a Lease with Plaintiff‘s

                                                                                                                    3553 North                    First Street,      San
   \OOOQQ‘JI-bbJN
                                                        t0 rent the     commercial ofﬁce building commonly known as

                                                                             95134 from March       15,   2016   until   February 28, 2026.
                                                        Jose, California,

                                                                                                     contract.
                                                 41.    The   lease is a valid, enforceable, written


                                                                                                        rent would increase every 12 months.
                                                  42.   According to page two of the Lease, the monthly

                                                                                                                                                   Plaintiffs
                                                                                    —         201 8 Defendants were to pay
                                                        For the months 0f March 2017 February


                                                         $199,856.40 for each month as      rent,   approximately $6,661 .88 per day.


                                                                                                                    rent   and have made n0 payments            to
                                                  43. In   September 2017, Defendants stopped paying

                                                                                                 As 0f December, 2017 Defendants owe $799,425.60
                                                                                                                                                                      in
                                                         Plaintiff since September, 2017.


                                                         Base   rent.


                                                                                     contractual duty under the lease                   by   failing to    pay rent
                                                  44. Defendants have breached their


NNNNNNNNN—‘r—‘ﬂv—ts—A—ap—cwﬂ.‘
                                                         for the past four months.


                                                                                           the lease               by    failing to timely notify the Plaintiff
                                                  45. In addition, the Defendants breached
             OOQGUI-ﬁbJNt—‘OKDOOQOUIADJN'HO




                                                                                                                                                                       as
                                                         and request permission before      FARADAY&FUTURE occupied the subject premises,

                                                         described.


                                                   46. Pursuant t0 Civil       Code   section 1995.330,     FARADAY&FUTURE                 is   jointly   and


                                                                                      damages    that Plaintiff has sustained      from the other Defendants,
                                                          severally liable for the

                                                                                                                                        interest in the subject
                                                          since   FARADAY&FUTURE            is   an unauthorized assignee of an


                                                          premises.




                                                                                                          -10-
                                   Case 2:19-bk-24804-VZ              Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                           Desc
                                                                           Exhibit 4 Page 12 of 62



                                      47.   As   a result, Plaintiff alleges that
                                                                                    FARADAY&FUTURE’S           conduct intentionally


                                            interfered with the rental contract     between    LE TECHNOLOGY and HAN’S SAN JOSE

                                                                                              LE TECHNOLOGY more            difﬁcult or     more
                                            HOPITALITY          and made performance by


                                            expense.

                                                                                         was well aware of this      prohibition 0n an
   \DWQOU‘I-pUJNH




                                      48.   On this    score,   FARADAY&FUTURE
                                                                                          partners with LeEco, and Jia YueTing
                                             unauthorized use 0f the property as they are


                                                         became the Chief Executive Ofﬁcer of
                                                                                              FARADAY&FUTURE. Mr. Yueting
                                             recently

                                                                                             subsidiary, LeEco.
                                             was    also the founder of the other Defendants

                                                                                                                     which makes these
                                                   YueTing reportedly has a net worth of over $3.8
                                                                                                          billion,
                                       49. Mr.


                                              Defendants decision to breach      this lease   with impunity panicularly egregious.

                                                                                                         Yueting’s ofﬁces          in   China from
                                       50. Indeed, there        have been recent protests outside of Mr.

                                                                                        to repay their debts.
                                              other creditors furious about his refusal

                                                                             organizations, including Reuters and Fortune,
                                                                                                                           have reported
                                       51.    Many    international   news

                                              recently   0n these Defendants ﬁnancial woes.

                                                                                                                                   conditions
                                                                          performed under the contract and has satisﬁed
                                                                                                                             all
                                       52.    The   Plaintiff has fully


                                                                                      LE TECHNOLOGY           and    LE HOLDINGS           with the
NNNNNNNNNF‘u—Hﬂﬂ—aﬂ_ﬂﬁ


         WN®M#WNP‘O\D®\IO\M&WNHO
                                              precedent thereunder by providing


                                              subject premises in     good condition.

                                                                   Plaintiff prays for judgment as set forth
                                                                                                             below.
                                        53.   WHEREFORE,

                                                                             SECOND CAUSE OF ACTION
                                                                                   AND FAIR DEALING
                                      BREACH OF THE IMPLIED COVENANT 0F GOOD FAITH
                                                                                (Against All Defendants)

                                                                                                                         in all paragraphs     above
                                        54. Plaintiff re-alleges      and incorporates by reference the allegations


                                               as though fully set forth herein.




                                                                                              -11-
                                           Case 2:19-bk-24804-VZ               Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                        Desc
                                                                                    Exhibit 4 Page 13 of 62


                                              55.   The    Plaintiff   and Defendants    LE HOLDINGS and LE TECHNOLOGY                                 are in contract

       ﬂ

                                                                                                              —         2026. Every contract
                                                     for the lease     of the Subject Property from March 2016 February


                                                     imposes the duty of good         faith   and   fair   dealing upon the parties in performance and


                                                     enforcement of the contract.

                                                                                      bad   faith   by not paying        rent   and making several
     \OOO\JO\UI#b-)N
                                              56.    Defendants have acted       in


                                                                                                         action. Defendants have wrongfully and
                                                     misrepresentations to Plaintiff about their plan of

                                                                                                                        failing to     perform under the contract and
                                                     intentionally breached the duty of good faith                 by

                                                                                                         months.
                                                     continuing to occupy the Subject Property for three


                                                                              of the covenant of good           faith     and   fair   dealing has proximately and
                                               57. Defendants” breach


                                                     directly   caused damages to       Plaintiff.


                                                                                                    judgment as         set forth   below.
                                               58.   WHEREFORE,            Plaintiff prays for


                                                                                      THIRD CAUSE OF ACTION

                                                           INTERNTIONAL INTERFERENCE WITH CONTRACT RELATIONS

                                                                                   (Against         Faraday& Future             Inc.)


                                                                                                                                              in all   paragraphs above
NNNNNNNNNu—tn—I’du—‘p—n—nu—aﬂp—dp—a




                                               59. Plaintiff re-alleges       and incorporates by reference the allegations

                OOVQMhWNHOCOONQLh-RWN—‘O




                                                      as   though fully   set forth herein.



                                               60.    On    information and belief, Plaintiff alleges Defendants
                                                                                                                                    LE TECHNOLOGY            and   LE


                                                      HOLDINGS,          without permission, invited           FARADAY&FUTURE                   to   occupy the subject

                                                                                                        permission from the Plaintiff.
                                                      premises, despite the fact that they did not have


                                                                               of LeEco, Mr.Yueting,            is   also a     main backer of
                                               61. Indeed, the founder


                                                      FARADAY&FTURE. FARADAY&FUTURE                                       has been facing ﬁnancial struggles of


                                                                               unable to contribute to any rent as an unauthorized
                                                                                                                                   occupant.                       As    a
                                                       their   own and were

                                                                                   Defendant         LE TECHNOLOGY                  did not receive any funds from
                                                       result, Plaintiff alleges




                                                                                                            .12-
                                         Case 2:19-bk-24804-VZ                 Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                 Desc
                                                                                    Exhibit 4 Page 14 of 62


                                                                                                         meet   their   own      rental obligations   under the
                                                   FARADAY,         which affected    their ability t0



                                                   lease.



                                            62.    As   a result, Plaintiff alleges that
                                                                                           FARADAY&FUTURE’S                      conduct intentionally


                                                   interfered with the rental contract         between   LE TECHNOLOGY and HAN’S SAN JOSE
       \DOONQUI#UJN’—‘




                                                                                                       LE TECHNOLOGY more                   difﬁcult or   more
                                                   HOPITALITY          and made performance by


                                                   expense.

                                                                                                   was well aware of this           prohibition 0n an
                                            63.    On    this score,   FARADAY&FUTURE
                                                                                                         with LeEco, and Jia YueTing
                                                   unauthorized use of the property as they are partners


                                                   recently   became     the Chief Executive      Ofﬁcer of FARADAY&FUTURE. Mr. Yueting

                                                                                                   subsidiary, LeEco.
                                                   was    also the founder of the other Defendants


                                                                                          net worth of over $3.8 billion,           which makes these
                                             64. Mr.      YueTing reportedly has a

                                                    Defendants decision to breach         this lease   with impunity particularly egregious.

                                                                                                                                      factor in
                                             65.    As   such,   FARADAY’S         unauthorized use 0f the property was a substantial


                                                    causing Plaintiff‘s harm.

NNNNNNNNNrﬂv—t—uu—Ap—‘H—A—np—np—t




                                             66.    WHEREFORE,           Plaintiffprays forjudgment as set forth below.



               OONQMAWN—‘OOOONQMAUJNHO




                                          WHEREFORE,             Plaintiff prays
                                                                                                  w
                                                                                   judgement jointly and severally against the defendants, and
                                                                                                                                               each



                                          of them, as follows:

                                              1.    Unpaid       rent since   September   1,   2017 with 12%     interest;



                                                                                      to Civil    Code   section 195    l   .2   according to proof;
                                              2.     For future unpaid pursuant

                                                                                                   in the Lease;
                                                     All unpaid Expenses and Taxes as provided for


                                                     Costs incurred by Landlord in securing a            new tenant;




                                                                                                       -13-
                                        Case 2:19-bk-24804-VZ              Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                  Desc
                                                                                Exhibit 4 Page 15 of 62


                                                  General damages according to proof;


                                                  Special   damages according     to proof;



                                                  Expectation damages according to proof;


                                            8.    For   interest as   provided by law;

                                                                                               attomey’s     fees;
      \OOOQQMADJNH

                                            9.    For costs of suit incurred herein, including




                                                                                                           W
                                            10.   For such other and further relief as the Court     may deem just and proper.




                                         Dated: February 7, 201 8
                                                                                                            The Goodell Law Firm




                                                                                                     By;
                                                                                                            Nelson Goodell
                                                                                                            Attorney for Plaintiff
                                                                                                            Han’s San Jose Hospitality   LLC




NNNNNNNNNu—du—Ip—twu—t—At—dﬂu—nﬂ




               WQQMAWNﬂoomNQM-PWNP—‘O




                                                                                              -14-
Case 2:19-bk-24804-VZ   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 4 Page 16 of 62




                           Exhibit 1

                                        .15.
Case 2:19-bk-24804-VZ                     Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                                    Desc
                                               Exhibit 4 Page 17 of 62




                                                     W
           TNsOﬁoeLoaseCLme'),datedasofﬂwdateseHorminSecﬁon1.1,ismadebyandbetwaen



                                                                                                             W
                                                                                                        and
                                                                     ('Lmﬂord'). on the one hand.
                                          linked liability oompmy
     BSREPRIO ROBLES LLC, a Dalawate                               (BEIJNG) 60., LTD.,  a company organized
                                     comoraﬁon, md LE HOLDlNGS
     LE TECHNOLOGY, INC.. a Caifomia                                                     hand. The iolbvving



                                                                  mg mm
                                                             the 'Temnt‘), on the other
                     km    of the Peopb’s  Republc of Shim (ooﬂecﬁvely,                                                                (Legal




                                                             w
     under tho                                                                               (Outine of Premtses);
                    m impound         hamin and made a pat
                                                           hereot
                                                                                                                       mug Was     (Rules and
     exhibits

     Won
                      mg
                                            (Wont Law);
                                                                                           v
                                                                              (Form of Continuation
                                                                                                          mmLetter);




     W
                      of Land):                                                            ais'ms):                    (Hazardous
                                                                            (Additional
     Regulwons);                   (Juﬁdd    Reference);

     Disclosure
                     W)2W(M0momﬁumofm):andmm(mm                                                            Agreement).




                ,




                    mom:
                                              mm
                                              Decemberdzms
     1.



      2.            Mm.
                    2.1      “Banding“:       3553 Norm          Fwsuw, San Jose, catiomia

                    2.2
                             “WT WMWW),MIWO§MBUMW
                                    Bummemeptformepmﬁonbasedmthebnm‘mmwmon
                                               Theenﬂm
                                                                                             fony—ﬁve(86.145)rentabiesquareieeiof
                                               eigMy-sixmomafdmeﬂmdmd
                                                                                                                               .

                                               spaoememﬂnemdbeaﬁonafwhichisseﬂomin

                             'Lmd':
                                               Thepaoeloflanduponwhichmmﬂldmsmmd,asmpamcm
                    2.3
                                               demrmodmuwbgdmmmhemasm.
                     2.4      'Projod‘:
                                               www.mmmdaﬂmmmwmmmw
                                               TheBundingandmeLandJogsmerManymdallmyparkingm.

                                               mmmmmmndormmemn.
                     Tum.




                              W
       3

                                                     m           of this   Lem    (lhe   'Tmn')   shall   commence on    the   Commmm
                              Tenn:            The
                     3.1
                                                DanaMendthxpWDmmrmyeaﬂbrdamonwmmuisLeasais
                                                mminamdaspmm‘dodhorain).

                                                  Date".
                     3.2




                     3.3      W             M‘:
                                                Maid!




                                                February
                                                           15.   2016




                                                                 ﬂ. 2023



                                                                            -1-

           4814mm
           HALWWQ?
Case 2:19-bk-24804-VZ                Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                               Desc
                                          Exhibit 4 Page 18 of 62




                                                                                                    Annualiud
                                                               Rut Per        Monthly Installment
                                              Monthly Base                                           Base Rout
                                                                                 of Bun Rent
                                               Romano 8mm Foot
                                                                   100'
                                            (rounded to tho neared
                                                    of a dollar)

                                                                                  $193,826.25       $2,325.91 5.00
                                                       $2.25
              March   15.    2016-
              Febmay 28, 2017
                                                                                  $199,856.40       $2,398,278.80
                                                       $2.32
               March   1,   2017 -
              February      m. 2018
                                                                                  $205,886.55       $2,470,638.60
                W120”-                                  $2.39

               FWRJMQ
                                                                                                    $2.543.W0.40
                mmm-                                    $2.46                      $21 1 £16.70

               Fabumaﬂom
                                                                                   $217,948.85       $2.61 5,362.20
                                                        $2.53
                Mad”. 2020—
               Febmary28. 2021
                                                                                   $224,m.45         $2,698,061 .40
                                                        $2.61
                 m1,2021-
                Febmﬂy28.2022
                                                                                                     $2,780,760.60
                                                         $2.69                     $231 .730.05
                 March   1,      2022-
                Febmﬂy ﬂ, 20%

                 m          19

                Febma‘y292024
                                 20a“                    $2.77
                                                                                    $238,621.65       $2,863,459.80




                                                                                    $245,513.25       82.945.159.00
                                                         $2.85
                 mt2024-
                Fablua'y28,2025
                                                                                    $253,266.30       $3,039,195.60
                                                         $2.94
                  March     1.    2025 —
                 Fobmay          28, 2026




           ‘Tonlnt's Share" of Building:
                                                100%


           "Tenant's Share' oi       i
                                     jeu        100%

                                                R&DUse. Asusedtmein.
                                                                             ‘Rwuw
           'Pu'mlw Uu":                                                       and devebpment
                                                means gonad ofﬁce and rematch


           ‘soeurity Deposit":
                                                 $253266M30 as       mom pamwlaiy deserted in     W1.
                                                 $193,826.25. as     mom pamculaﬂy assumed in     m}.
            WWW
            Pmpa’d Base      mm:
                                                 534.458.00.         mom pardodarlydmibod   mm.
                                                               .2-

       481W
       mw‘lm
Case 2:19-bk-24804-VZ                Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                               Desc
                                          Exhibit 4 Page 19 of 62




                                             AllpakhgspmasmmdatmGPmasoimeEﬂecﬁveDm.d
    9.           Parking:                    mmmmwdy-elght(268)araragmarspaoas,seven(7)aa
                                             mmmmm(0)mmcwbspm.swiactb
                                                                                   Mi).   induding   aqy applicable
                                             mpEcabb_l.aws (domed             in




     10.         Adams oﬂ'onant:




                                             LE   Homes (BEIJING) co., LTD.
                                                 Homm (3am) Co. Ltd.
                                             c/o Lash:
                                                      Ymnayum Row, cnaoymg oasm
                                                                                aJ 100025
                                             1mm 3mm.
                                             Am: cmef made: amoer


                                              3553
                                              San Jose. Cdiiomia 95134
                                              Aim:


                                              BSREPﬁoRobIesLLC
         11.      Addmoflmdtord:
                                              250 Vasey sued, 15" Floor
                                              NewYork, NY 10281-1023
                                              Ann: Mr.               Diamnd




                                               WMALOPGZ
                                               Gian   My CBRE.                CW: 8mm.
                                                               ("l'onuﬂ': Brohel’),   ropmam'm
                    Bmkuts):
                                               Tm
                                               Wm
           12.
                                                         and           Inc.

                                                               Lmdhd.


           13.      'l'aunt lmprovunanh'“.     Deﬁned    in   m3.
                                                               .3-

           4814mm
           WWW
Case 2:19-bk-24804-VZ          Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                        Desc
                                    Exhibit 4 Page 20 of 62




                                                               and   Rooftop. Lease
                                                                                      Agreement.   dam
                                     That   certain   Ground
    14.      ‘Vodzon Loan':




              1.1     W.

      mWaqeuﬂlmmmemmmsmdswmmumngmmwmmmem
      mmmmmbnby        bLuﬂordJeasmablyobiecttonuchndbemhﬁvuﬁmdays
      mmamﬂmwsbdomﬂenantsmnbedeamodtohavaexowhdmdmtumdnm
      W.                       mmmwmmmmmmmmmmsbnofﬂwmm
                       1.1.2
      mTenamtorttnaommnﬁonofmeTmntlmmvonMWukmminﬂnWorkLemrmtawedhamtoa
                    (TmmLmnssomasmsonaprmﬁcaueaﬁermeEﬂacﬁwm.mmdeuvew
                                                               lfLandiord
          scheddedhmmmm(3)mwdaysaﬁermeEﬁecﬁveDateCSchodulechIIvuyDuu').
          iswnblolodoiverposeamofmePremithumOnubemmeScmmdDaImDmemr
          daa.WMmmmbmﬂwﬂyuﬂmﬁﬂmmmmmmmdﬂsmm
          ummnmmm,mmmm.ﬂndeﬂvewmwmmdabmmmm
          dolvenWdﬂummeummofmeTemﬂmmmntwmbwhdaBM
          mmamnbeingﬁn'mmmlmm');provided.however.MifLmdbrdfansto
          mmmmmTMonmosmedmDeliveryomioranyreasononnrmaelayscausedbyTenmt(it
          baingtheirmtofmmmmmmmwmsmnbemendedomumaywmaawfw
          sthenaidatays).mmmmmminwmmmm(in.mh15.2016)
          MIImMMWMWdeMMMNWWWWWWWﬂB
                               m
               edaﬁermPrerrisesDeimDateJenamwdlhavammmmmma
          Pmowvarynah.
          TmmmwmmummeshmdmwﬂwnTemwmwmmpuiodoommncmmm
          mmmmmmmmmmmmmichbomuwaypriortoﬂmConmenoementDaesha
          WWbemfemdtoashe'ComﬂucﬂonPododf DuﬁmﬁreConstmﬁonPerdeemﬁshan
          mtbooblwdtopayBasaReMand/orTenmfsShareofDimctEmemes.butMpayioranymdduality

                                                      .4-

          Muwmw
          mmﬂm?
Case 2:19-bk-24804-VZ       Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40    Desc
                                 Exhibit 4 Page 21 of 62




                                                                             ﬂ
    smmsdeimdhmlbebmmmmmmwdmmmdmabMdmisLm.
    TmmmTMImWMpmbmmmmmewmwmm
    WmmwmmmmmmwwmmmeMsStmd
    mm.mmwmddmmwmmdmm;m.mwmmw
    Tmaoesnmmmmmmwmwmwmhmwdmmmwbdjw
                          Exceptaspedﬂwysenommmuaﬁfem
     mmmmmmmalayodasammm.
     ambWhWhMmﬁﬂmaﬁwWoMmmmm,mmymﬁm
     deMamhmemmmmmmdﬁnmmaﬂw
     WNWmmmmumwwwmmdwmmmqu
               WMWdNMMTMW
     meirwimbilityfowwoonductoﬂmifsmw.
     MMWmmmmmndﬁmwmmmummm.
         12



                    m
                   mm.smpanmaubsamaagunammemmgmmmemmaymu
     mmmmmmmwmwﬂmyomeruseandlormrposetorMsuchMS)mdesigned
     MW),wdme.mmmmme.mmmym
     paﬁomdmmdﬁamdeﬂomdmmbﬁmbymmmfasuchmmewdmmm
            emwdmmmwmakemmwmnamm
     mdmdmmmmmmmﬂmWWbﬂmmMm
     ‘Exudothulﬂ.
     mwmwpdmmmehmymdemm.ma
     2.      LEASETM.
                    m.meanmam.mb$mdedsoonememeedasmnwmided,shd
     axﬂmmmcmoamwmm,mpecﬁvdy,spedﬁwmm3dmambum
             2.1

             mmmmmm,ﬁwwwmoambmhrmymﬁBn(a)ms
      kdumaﬁon.
      Leasedwlmtbevoidorvoidablebyeiwm.M(bnmdbrdsmlnotbeﬁablewTwantforanylossor
                     WLmeeammmwmdoWeﬁecﬁwuponWm
      WWMWMTM
      dmamsulﬁgweﬂm.

             22     WM-
                   mm. mmmmmmmsetMWJmamshdmom
                    2.2.1
      (1)0pﬁon('EnuulonOpuon')mmmmTetmofwstﬂnlﬂalTomMmmpedhuwenﬁm
      Pm,mtapubddM(5)yws(9nhM(5)yeipabdbemm'Opﬁme’). t
                                                        henmtpropeny
      WMWWWJEMMQMEWNWmdMWSMWMM
      fullmmdoﬂactwmgmeowmwmmaummmmmmmmmmmmmmmmw
      MbemWhmmﬁmWWWmJbﬂmmmmbm
      renuhpayabhonﬂnmhamhsetfommmmmmeBmRMpaywbbyTenantdmuwowonTam
      “mmmmmhwmeondmomuis'asofmcommnoemmofmwﬁonhm,and
      wmmmdmﬂm.mwhmmoumﬂonbmpdnmm.mwumm
      mmmmmmmmmmmmmmmmwmmummmmnpmhmt
      mwmumammw.w(cﬂmshdlmmmmbmm
      demmmmmofﬂnomﬁm.



                                           .5-

          4814mm
          mmm
Case 2:19-bk-24804-VZ           Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40        Desc
                                     Exhibit 4 Page 22 of 62




    mu HMWinWmmmmmmdemomemslaﬂ
                  22.3      W.
    oormameupmﬂwaxpiraﬁonomelniﬂd'rm
                                            meBmRmMabiaUminmePremisesdmun
    OpﬁmTermshalibememmmdeRam(asdefmdbekm)mmerimvduedas
     dedmme,Whﬂwmmnermnmpmﬁe¢               Asusedrntainﬁxetenn




     Comm
     main:(aNnbngho‘ﬂnOpﬁonTummpaadbunmmofﬁmWisoanes;(b)m
     mmmmmmmmmmmuwmmmmommwmmwmwﬂm.
     mmmmmmmmmmmmmmpmsﬂmwmm
     (quashedmﬁmmbmmdmplm'nesdmmmLamas;(d)fmemtmovm
     mmmmmmmmmmmmmwewmmmmﬁemam
     mmmmmdmemmﬂudmgmpimmmpmﬂem):mmmm
     mmmmmmmmdmmamummuhmmaummmmm
     mofmm(mmm).mmdmmmmbmmmm
     (”mmmmmmnnybmmmvmmmbdbyormbehaﬁofTenarLa‘Tenam‘ssobmstmd
     em0.e..mwmdmemwmmmdmsm1.1 ottnTenantWorkLemn,deot(B)Tenanfs
      WmdwmmhmmmiWWmdeTmmmmﬁsm.Wd
      MmmmmwmmmeddTenmt‘ssoleoostandexpensamrbywayofs‘m
      Allowance.lbdmlninhmammﬁesmummmmofmmammmymmmmu
      m.ﬁmy,mmmmmmhmmmamempecﬁwmmmM).              No

      MMMbegNenbmmemmaWismismtmmMMpayaradastalabmkerage
      WhomnecﬁonwlmnnafsmmdnsﬁghtbmnﬂnTerm.ormefactmatlmdbrdsamorala
      mmmmmmmmmmm.m(ﬂmywbddmﬁmﬁ
           W. WW
      mgmmdbmmwwmnmwmmwbdwummmmmwmd

                            W.
                                                                .




      RatapayablebyTemndummeOpﬁonTummmmmmmmbﬂemnbmatw
      expiaﬁonoftheltiﬁdTenn.
                                               MMMpayaﬂebyTMformoPmmbesdmm
                    2.2.4
      WOpﬁonTeanshalbodobmnedasfom:
                 "Tammmdmdmhumiﬁond,meqummm
      mmmmmmmmmmmmwmmmdMWTmm(a)


      shdmwTMammwmmddﬁnWRabﬁdead'shm                                  Proposal“).   Min
      Wandaysmatmiptofmlud‘skiﬂWTmMmﬁfymmmm(1)MTm
      mmwmwwm.
      mphWW‘sIMPmma(2)MTmmnsmdeWRaabm
                       KTMdoesnotgiveLmdlordaMnoﬂaem
      mumswmmswmwbewmummwm
       mmmmwwstmgmhgoodmhmmbmmimmmm.
                            (b)
                                    ﬂTMMMbWRMWMWMhW.
                                                 "Lamond

                                               .5.

       481W
       WW7
Case 2:19-bk-24804-VZ             Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                         Desc
                                       Exhibit 4 Page 23 of 62




    Tenantateabbbagmvﬁﬂﬁtﬂmyﬁomaysbuowingmaeiwyoﬂemhmﬁwbwmdebcﬁng
    W(uﬂTMWWsWW.mmmmmeuﬁmannd
    mamwwmdmsmmmmMWMommmmbmm
              ﬁLammeMmmmwmmmmmmm
     WWMMUWWTM.
     smhaodaymgowhgpubd,mmwnm05)daysanermwaﬁmdmmgwaﬁngperiodme
        mmmmmmmmmmwmhenvebpesmmwmodfﬂmeﬂmmdm
     WM(MMmaMeﬂmnnwesqmmwmmbasb)(W,'W’s
       ‘




                    Lmdbld’smmmmaybemorbssmms
     Ww'tmt‘somnﬂon’).


                                     m
           ﬂmemdmesmmsisnotmmmmhmdmdivepememuoseswfmm.then
     MWMMMMWMWM.
     Iniﬁdeposd.                                       WJBdispmeeresowedbyaWaﬁonm

                emmmexchwofesﬁrnm.ﬁreparﬁesmwectas
     mWwinmmmammnmdemhbmm (c)


     Wminmmmmmammwmbbcmm‘ouwﬂcdmmm.                                                           Mupam'es
     annotagmeonaomiﬁadwa'sar,mminaseomdpanodofsevena)daw,aauhslulseiectaoudiﬁed
     Wadmmumaaysmmmmwmmwammdsebdmmm
     mmwmmmmmmﬂmmwmummm.
     awamwmmmmmwmjmmmwmwmm
                                                                                     Itonepanyshdlﬂto


     patyshallbemosobW.
            WhWKZﬂdaysdbrwmedﬁwamem.“
     WMWWWWWMWMWMWWWWWTM    (d)



     WWWDMMW. TheWMmﬂmequnaMofBW,Mﬁchsmu



                   22.5
      and may be oxemisea
      LEHOLDINGS(BEUING)90..
                             W.
      disputahymepaﬁesormededsionofﬂnaﬁm.mapp‘WeJenMshalpaybLaanrmmdshal
      paymTenmmeuntofmydolciencyorem.ammmaybe,mmBaseRemeald.

                             only   by.
                                    LTD., a   cam
                                                        Temwsngnwmmmmomismmu
                                          LETECHNOLOGY.1NC.. a oaruonia mmaadon
                                                            under the
                                                     organized        laws of. me
                                                                                      ('Lomhnolony'). and
                                                                                  People's Rennie oi China




                                                          .7-

       4814mm
       HMWM7
Case 2:19-bk-24804-VZ         Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40         Desc
                                   Exhibit 4 Page 24 of 62




    wmv)mmmmdmmﬂmmmﬁonbemwmmjm
    (wwwtymummummmmapmmdmwmysmmuamngm
     beingm'lndvldutlwww.unMawmmmomaﬂesmpﬁdmiENdﬂmm
                                                  any
     ﬂabbbrawudaﬂmomdm‘wmfmmmmmwﬂngwowmum(w
     smut“). Inmmdhpvewdmmﬁmmwmmwdmd'smmm
     GMLMMMmlMWEMMWEWMWOpﬁmMmmmM
     mmmmmmmmwmmlmmmmmwmmww
     EmmﬁmEmykndmedeﬁﬂaswmuMexmwmeam,mmmﬂymm
     lmwmmsmwdmmﬁmdmdmmmﬁmmmmnm
                                                                    OthertrmaPesmimd
     semﬂyﬁaﬂeuMerﬁisLmedmﬁutheOpﬁonTetMMmyemmW.
     Assumamasdgmemmmmaﬂmmyﬁgmmmmmmowmmdm.                                          In



     addiﬁon,ifTenarHslnWmmmnwmmmmmammmmﬁlﬂw
     WMMOMTMLmdbtdshdlhavemaddﬁmbaGOfIBommadmmmb
     m.mmn(btnnotmeobioation).inW'smwmmmm‘mmmmowm
     mmmmmmmmmmnumdmmowmmmmﬁmmw
     MWmmmdwmdmmmwmmememmdimm
     WMWMdemmemmmwrmmpmmnmmhamtmd
     TMshdhavemWrighBumermlsLemmWorextendmeTem

     3.    RENT.
                   WTenmtstﬂpayaﬁBaseMandAddmReanaﬁmdbeM
      (www.meMImdammsagantﬁmwmumdormysebffordedwﬁomdm
           3.1


      pmmmmmmmmm.            Mwadherah.’AddWR-nrmemalms.omerm
      BaseRHEMTMismwimdbpwmem.                   MorihtypaymmsofaasaRenusubjedtomelast
      gmﬂWdeﬂwWWhﬁmﬁbﬂmﬂmﬂﬂWmd‘WW
      (deﬂmdinmn(Wyﬁuommﬂsrdlbepddinadvamemubefommﬂrstdayofm
      calendanmhduliuﬂnTerm;W.W.Mﬁammmof8mmmwmmmym
      brmmmmbmmWNMWMdmemmmwmmv


      however,ﬂntnamm«mduﬁngeachm(12)m#>peﬁod,LmdbtdshdlgiveTmuanoﬂoad

      mmmmmmmmwm
      delim.andﬂve(5)daymWchhnoﬁomﬁmeswthdeom
      evoryoﬁtercovumhemin.
                             TenantsoovmmtbpayRuMsWd
Case 2:19-bk-24804-VZ                         Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                  Desc
                                                   Exhibit 4 Page 25 of 62




                                                                                     Tenant but   in!   Tenant’s agteement tn
                Word wouid not have granted the lnduoemems
                                                                                to
    acknowledge        that
    pedomallofmmtmaoovmnnmcmmmmagmmmbepemedbyilundermiaLeseiouheenUre
    Tem.aumme'szchhemmmmsandgwnwchmmssbnsis.andsfdlremain.
     Wuponmmudwmporbmmafaﬂofmemmom,Wauagmemenmtobe
                                       Tenmnshalloounmmr,
                                                            Tenn. Amdingryjaoefaultby
     pemrmedby‘rerm urﬂerﬂxisLeasefortheenﬁm
     Landlordshalbetekvedofanyunmmedobigathnmgramwucemmmﬂmmmmmnmm
     WMWTmmsmﬂpay.aliquidawddamagosforwdbrd'sgmmmelnducemmsandnot
     asapendty.mmhten(10)daysaﬁerﬁuoocmweafmodaumamdiﬁonalRenthmmtafﬁme
     IWngmmedmdMWMemmnmdum1                                   Landlotdmayor.




     4.          WES AND                  TAXES.

                 4.1              mm.              InaddﬁonmsaseRmtTenantstwpaanaooommewimSecﬁon4AJor
     eachExpatseYeaMeﬁnedinWl),manowuqudmﬂmswnofﬂmblwmmollwﬂvdmm‘mnd
     Emn'):(aﬂatmfssnadexpetwformExpenseYaar,phs(b)TenatfssmofTaxesiorwd|
      ExpanseYoar,plus(cummﬂmme'WFuﬂequdtommpawd(3%)ofﬁeﬂont(i.e.,
      wmmmmmwmbbmiwuuapmbieEwa.                         TheMmagementFee,
      Tenmt‘sStmaofEmwTMsShmofTaxesforanypmdmYearshallbepmraedbasodon

                              '         .mdasmmcabndarywmwhichmwamooccumﬂwameenmfsShaMs)
      appropﬂmw
      brwchmsttdlbodemmdmuaebasisofmwberofdaysMgmatparﬁoularcabndaryaathateadl
      suchTenmfsShaMsMahmeineﬁect

                  4.2             mm.          Asmedheminmefollowmtermshavemabuowingmmingsz

                                             'amuYuRnwseadIodendarmmwhichanypuﬁmomeTemoccumme
      parties
                                  4.2.1
                                    '     MTMsmdeElemmﬁwCommmmmae.,
      m15,2016),mmlgﬁumrmmmmmwﬂwmymntofmmmm.




                                        ad                                            mm;(v)meoomdpathIg-ama
          mmdaﬂymasonablededucﬁbhsﬂivwwmdlandscapingand                                                               fees,legd
                                                                            besandmoostsjncludlm oomuiﬁng
              repath,de;(vi)
          wmmm.daumnkmsaﬁmnwmmmnmcﬁmmmﬂnmnagem°pmﬁom
          operation,
                                                              third-party



          "mama!!!mdmwuumpaymammmanMagmmnmgaam
          wmrwmpummmwmnmmdwimmesWﬁnmmddlmmlnm
          openﬂmpakmwsewitnmam.andoostsoftrainm.wbtms.andenmyeeenrictumntbrm
                                                          minmandmplwmofansymm                               andoquipmenHand
          pawns: (u)theco$ofopudion.mpa‘t,

                                                                  .9-

          481mm
          HALW17m1
Case 2:19-bk-24804-VZ   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 4 Page 26 of 62




    WWofmeLmd;wheeoaoﬁumﬁum.mityadomersaviees.mpbmvemofwdlm
    MWgammwﬁmminEmbrMammwmdwbsmwdm.
     repair»mmwwdmmﬂng;(ﬂ)mmmuﬂﬁmmmwwﬁes,ws.eqmpmmmﬂahmd
     mmmwmmmmmwdmmmdmmummmddwﬂmmm
     ormmmﬁwmmemﬂedbmmmnmummdm




           ltisﬂnintentofthepalﬁesmmlhemmwmhﬂ'ﬁLmshalbeamtpammW.
     (2)3mptmmexpmssiysetbmhﬁsm.ﬁmwmwmﬁﬂhmm
     anymmmmUmmmmmmdmmmmumWm.
     www.mdmmemmmmmummmadmmwmmmmﬁm
     mmmmmmmmmmmmmmmoﬁatmdmﬂmmmmbrmy
     mmmmmmWWWmMLmqwmmmmmeﬂW
      MdingbmmﬂdmmmorprovidemysewioesudomyactanecﬁonwimmeButharldIor
     WMaMWWhmmmemmwm,inadditioanasaRenL
     mmmmmmmmmmmabﬁwemmm
                7m'mmwmm,m,mwubcdgovumw«mmicbdm.bes,
     W.W,mmummm.mm.w,maeMm.m
                4.2.3


     mpddamnndmmauapenaanMﬂnmmadbanydWMywmdbyswh
     uWMWduinmmﬁmmmm.mumdmm
     shalllnclude(a)mdemmi(b)gmemlmmmﬂawmﬂdmmmmw
                                                  Tam

                           uponﬁam.mad1my.aqubmntmpaaun,sysmns.appummes.
      pamndpmpanymmpoaed
      mmmmmmumedhwnnwﬂmmmmmwmmmmﬂgmwam
      mmendmemasaodmtﬂwmsmmanmyporﬁonoimesmdﬂuﬂghny
      WMMqummeymymmmag-mxmbymanWMM
      mmmmmmmmmmmmmmmawm.
      m-,m-umm.mmummms(mmewmd
      mmmmmnﬂymvmdwmmmmmwwmampmmmm
      (WMMhmdpmpatym);and(h)myasmmnt.hx.iea.levyordwuealmﬁleornmmdby
      mmmmmumeWW.MMmym,gmmmmmw,
Case 2:19-bk-24804-VZ       Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40           Desc
                                 Exhibit 4 Page 27 of 62




     www.m(ﬁamwﬁ.lawﬁmmbutmtlimmwanymunicipaLMeorfademl
     myhpowmmmmmdbyubthMhpmwonmmdmdem
        w(3)ahmhnmmwuumtpwﬂummm.mendmm.moments“
     Lmdord


              4.3       Wm.

     WW,W,MHMLmh$wmmedTemmmumba
     undamaymnt
     TmMMwmmhmmmmemmmﬂmewmdm
     WMWMM),m30mmmdthtmnt
        WhmEmeMndmeimm's mm WNW.
                             AnyWuteofLadlordmﬁM

     deliveﬂhe




      WmmntoqudbwtmﬂﬂnaofﬁumofmssﬁnabdDMExpemosmssmhamunns         .

                        .
               .
                              E




      W.            V
            ”.asaMOfmadWmi'smnmm
      sthwJena‘lshalpayLammunamuntofsuchmderpaymmeeivoaaeditinhmﬂofm
         wmmmmmmamnduemmmm.m,ﬁuﬂwsmmm
      thMTMMWMWTMMmmMMMMMW
      mWMmemmdmommmstamdm).m30mmm
                                                        Tenant shal pay. 10 days baton
                                                       andomwsondpmpanylomdh
                                      WWWWBMMHMWMLﬁd
                                          plamdupmmmbmtmjmtesor
                                                  WWW)mgadmofM
                                     W,meybwmdmemntsomﬂ.  lfmaLmhold
                                                wmuamriuherﬂmma
Case 2:19-bk-24804-VZ         Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                                   Exhibit 4 Page 28 of 62




    mW.MTmWWWMmmmedMWWWMIm
    WWWWTMSWWthMW.
         MmofﬂmwdlpayJoaysmmemmmmmmmm.
    mmmmmw,ummmmmmNWWMnmm
                                                                  Wm
    WMWmmmzmemmmmm.m§W.
    conﬁrm


    mm.mmpahmaoocumbyunandmymdmm
       MWWMWSJMMIWMMMWWWWWW
    othermanmmmmmmmmmmmaammmmummmmdm
     5.


     mwmm.mmmﬂmdmmmmw.ﬂwammysmmd
              Tmmksaxpum.wwnwmmmsmﬂngmmmemmﬁon
     mmmoroomﬁhManuism.
     ofitsmmaﬁnnqectﬁmem.www.wrﬁgmaﬁonormpawyofmemnﬁsesmrmmemject
     NWawmmmmﬁmmmamydmmmm
     Systommﬁmdhmuﬁ).
              Hmymmmmm.addm«humm
                                  ﬂ,hudettomplywiﬂmarwanhLaw.Tenameobtahormany

     Landlordpromﬂydﬂerobﬂnkgordomm
     b&wBuithaﬂoerioctaremmiradunderLaWWanywchmquimmmeasaerofany
     TmmHmewmmmmwmwmninsmdmymm.wpmusem

      emdmmmmmammwmm.mmMmmawommaﬁmhemb
                                Aswedhsramﬂaw‘
      5%dmmmmnsedpemmmamaﬁom.mauwmwem.
      mmmmmmmmmmm.mm.mgmmmummdmgmmﬂmwmmg
                   WWWMMMW.TMM,QBN
      www.mmmmmmmwmmmmmaﬂmﬂmmmm
      juddcﬁonoverunmwﬁupam’es.
      wiﬁIDisabiliﬁesActrADAﬂ),deﬁnrsmhwnﬂmbmemdbymmandmmd
      Tenantorclhetwise.


      6.        SERVBES.

               6.1
                     W.Tmt$aﬂpaydhecﬂyhﬂnpmmw.mmmmaldwges
          formugaebwmy,uephone,sewersewioe,mmkwwanyouarm,mwddsamioes
          MnisheddimﬂyborusadbmiﬂhmmmPrwises(wuewvdy,‘UﬁmySeMcu1Wg(a)m.
          mmmmmook-upfees,mmmwmpenaﬁesfotdmonmorimmm.
          WNWJMVUMWSMWWwWDMMMMW
                      mmmmmmmm
          MNiWhW;W.Wr.MKWWWmaTMEMM
          costofstmutﬂlyServicedloconbTenmonapmmbasiﬁas

          mmmraashmdmwmymmtwpmwmapmmmmmmwmm
          Wmummmmmdwmmbmmmmmmembyw
          UﬁﬁtySeMca).thanmmmmmmmmmmmmmmmmwnbpaybLmdMasW
          MmmmmWsmmdmmotmhmm.mﬂ/mmma
          TWseW.anmmmTMsmdmm8e~ba;pmm.W.m


          ew.mmmbrhmmdmymdmmd.memmay
          M(mmmiomlndawuahm).dofwhichsmﬂhepmldod unamguiabubandWMa
          mmwaaawmmaﬁdmmmmmnomm
          mmmmmwmwmwwwmawwMame.
                                               -12-

          “Wm
          m1”?
Case 2:19-bk-24804-VZ          Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                                    Exhibit 4 Page 29 of 62




                    W
     TmmﬂﬁTenant’ssoIeoostmdememe.providesmhjanilodawmmmmmhinmmest-
     mwmmhmmbrdmmaﬂmymm.mmmfwm
     WW(WMW,£WWNMMBW.
             6.2
                                      Ammupmnumaﬁondummmmmmmym.
     inciudingmyumybrmpdmumymmvaﬁonmdmraﬁonwrdabiimﬁondmymofﬁnmwmhm
     'Mamwmﬁ.wmmmmlmbTmmmawmwmum
     Tammmuwoblgaion

     7.
                                  .




             TEN" REPNRS AND NJERATIONS.




      any
                                         WWW
      Mons'uooibwwlnm'uasdmldWWWMHWSWnchMSUmMmbm
             Asmadhemh‘ﬁojodSyubm’mmdoﬂheWmﬁﬁthm
      mmmmmmmmmmmmﬂmmmemonmmwmmm
      23);md(d)meBaeB|ﬂding.

      “mam.m.am(mmmmmmadmvwmm
      MWWMMMW.WWMMOMWWLwoMWaM
      diﬂusersanddstanM).pMmung.sewer,dminwe.mm.W,Mb-safaty.alam.ascdam

      mummmdmmaqupnmmapphnammﬁamjgmwm
      m.ﬁmm,w.m.emNummmsymmaﬂWmmmmwtm
      WNWWWWWMWWMWMMiWaMMM
      mmmmmm.mmdbymommuedapddm
              WiMﬂngomrdityafth,Temaissolecostadexpem,mmsmdbmyand
      allwww.wmmmammmmmmmwmmwwmwwmh.m‘mm
      UnﬁshauanaepmHVACUnﬂsmasmodmfkingommmasmupmnsmmmﬁ
      W.mhdabTmmspossossmdmwn(b)mMnlnmmammw




          W
          omevmm.«m,mnmwmmmwwuumfhadmwmﬂy
          mmmmmwmdwmmeeﬂzmormymm.   Whom
          fangolm,LmthdmammmmdsbmodaoefalluonatanyﬁmmmmbﬂuﬂvmUnits,Base
          WimWEMNm),anTMszMTWsoﬂgaﬁommmmm¢m

          4814mm
          HALWWWT
Case 2:19-bk-24804-VZ    Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40       Desc
                              Exhibit 4 Page 30 of 62




     wtu'ehmseTmmaﬂpayLandlotd.upmdmd.mwstdsumm,ptmamommmequdm10%of
     suchm

     (mmmmmm.mmbmaylmmcapﬂdammmmmpdNMMMy
     mmmmwmm.     tnmeventMmrepairmntaTnWouigaﬁonmqumdmu
     pemedbmimmmmmesuwmtﬂ                 mmmuIeBuEdEm(e.g.,roof.Maﬁon.suuwml
     menmbomofmeMwak)oranmejedSystem(o.g..plwnbhg.W.HVAC.ﬁreandlﬁaadety).pﬁorto
     meymﬂtmpahﬂmaNdnlpmvidememhmmomempﬁu
     WMaWdeWwﬂmﬂumdmmmmmmm




             7.2
                   m.ﬁnaMHnynotmakamyuantmmaddiﬁonormmm
      Pramisesommymhatical,plmﬁmmHVACWanMsmmmmﬁseNm'Mm')
      mmspmmmmmmshdlbemquedeTmmmﬁmmmm
      demwlmmmawmwmm,mm.mmm
      mmmmmmmMmﬂwmmawmmmummm
      Whmbmymmmmmmsmmmam,mﬂmﬂma
      mmmdwmmmmmmmsmumemmmmdunmm
      mmmmdvmmmvmmxmmmmmamsmmmm
      dWUWMMdmnﬁdwmuﬂﬁyasmmm-WW'
      exisﬁngammadﬁndmdmmnﬁonmmmmmw,madmmm
      mWMMMPmmW,WNMMWW'sMW)WsM
      mmwmummmmammdmmwwm.
      'SImMW'L mmmmmﬂenmmdbepemmabmmmmmt
Case 2:19-bk-24804-VZ       Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                 Desc
                                 Exhibit 4 Page 31 of 62




     expensesimunsdhmiewirumewoskmndmaoootdmkemmﬁofmemmﬂamprovided.
     Wﬁaaﬂsdamwhhdlmtmmmﬂmmm.
          mmmmawwwormﬂmmmmﬂﬁmwm
     toLandlotd,MMMM'sWd.(a)de.W,mm,bbomm
            7.3

     mm;(b)mofaamrs'arusubwnmm'k\swm;aﬁ(c)myraqdredgovemmenmlpatmﬁs:
     wmm.MbrmW.mmwovddTMszMmmm
     mmmmsammmwmmedﬁmwmmuemﬁesaeWWTMMaud
     WWWpWMWmMMMsW,MaWdW
                Tmmtedgesmatmemismtm
     parsomelpmvﬂedby‘renalnndpmawuvadbymm.

     mamqukmmagowmwmkemmmwaquﬂymmmw
     Landlord:0i)mmmmmemwmm,dw.MNmmm,m
     WsmucﬁmnhsaMQOMmMﬁMammmmmmwmemaum         Itasa
     mﬂdmemwmdbmmmuimdmmmmmyhspwﬁon,giveanymﬁoe,or
     causesthenthoMobepamnmdinmypaﬁcuarmannerﬂmammaloomplywimmmmmand
     mmmmmmmﬁamnammmdmmplm.
     mmmmmmmmmmamoumummbm7l
                                                                 Landlord‘sapprovdofTMs
                                                                            Inpetfoml’ngmy

     TWWMTMWMWW,W,W,mummmWs
     immmmmmmmwmmmhpemoﬂHMmma
     QheProjed.
                                                                                        upon
                                             Immunems    shat become Lamdiord's ptopony
      8.     LANDLORD’S PROPERTY.
                                            Wmﬁwmﬁu,mammﬁmw
                                    AH Lamehold

      mm.TmabmwmmwmummmW,meTM~
      insﬂaﬁonmdvﬁmoonwwmme
      WWmemﬁmdmmmmwmemmmde
      mmmbmmmmmemmnmmmdmmmmmmms
      (or,aLaMMSebcﬁon.wamummadWmeaMmﬁgmﬁom$Wby
      Landlord);pmidod.Mwever.MTmmdlmmouigwonmmnmewanyofunTmmmmns
      oonstuchdwwantumememwmr.ummmmﬁmsmmlmmmua)“
      Wmmmmmwmmdmmmmwmmmmmm
      PriorNbraﬂons.
                       ”(wmmeenmfsmueaforLandord'sappmdofmyptomsedWMa
        m.mmmun.ammnwmm.wmwﬁmdﬂwmm.ﬁ

                                                            mm
       IWMmmmmmmmmemmamm               .




       WWummemmﬂmmdmmeWwﬂmm
      conﬁgumﬁomhdudhg.ﬂunmmmbemmmhmmmm:myspedanyuwppbmmd




                                                  .15-
Case 2:19-bk-24804-VZ                    Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                      Desc
                                              Exhibit 4 Page 32 of 62




               UENS.TMshdkeepmeriectﬁaeﬁommyﬁenammdanyMpemnned,mmdd
     9.
     ﬂunlshedorohligaﬂonmmdbyoronbehdfoﬂenant
                                                                     Temywlmmawmhlienmwwsiness
     daysmmmw,adifTMfaﬂsmdoso.Landioldﬁmumiﬁngimmmdieamaypaym
     mantmybmswhremval.mormtsnhknlsvﬁd. newmanpaidmgaﬂnrwm
     mmm‘mmmmwborﬁmmdbﬂmwmmd.

                         1mm.
               10.1


                          10.1.1      ray.   -
                                                 :m-xucéimiu   -   TM
     HddeMdeﬁuthAmdhrd’sWMs.mair(ditactorhdirect)owmts.mdﬂnbetmiaies.
                                                                          W       w   um 39W W. m WW
     Mam,mmbymswagm$demhdﬂwbmgdng(mdwingumom.mwm
      Wﬂumm.mnmﬂmmwmupasdwmommummdmymmm
      orbyanyadoronisdonformmmmmnmmﬂabﬂiymaybemposedxnmymmmu
      M(ummmmmsofusemmﬂ.exceptmtheemusuchdanageiswsadbymegm
       WNWMMdmembyae..medmmeM)umm
      requitedbbecmﬁedMTmmmbummmmmwmbmﬂwwmmﬁmam
      failuretomemymammwmwmmpwumwmmm
      mmmmﬂhmw emmﬂy.m.wmmmdmmm
      mmmWwigam,bss,ddmm,Wmmmdmage.mduexpmwmmb
      aﬂomys'admmwkesmﬂmummawmmmmmdmmbyanymh'dpmyam
                                                        m
      mmmmmmmmmormmnemises.(b)occupmcyofmePrunbesby,oranymgigmorwﬂm
      nﬂscondudof.Tatum.mywtyddmmwmmghumemeimﬁmdmmmctMMﬂsﬁwofM
                                                          (mdudlng
                 um.     dim, employees, agenm. common.
      respecﬁve beneﬁciaries.                ofﬁcers.
                                                                                            licenseesorinvimes

      Tmmﬁmmjmucnnybmchbﬂenmtdmmpmsmtaﬁonmovonmtommmrmconw
               MWWMMBMhoﬂhmnmobligaﬁanshallapplymgatmofmywﬁveor
          mmwmmdmwmwwmmofmwmmmnawmmm
      hemin.

          imposeduponﬂanﬂordPsﬁes;povﬂed.m.mmmspedbanymmdm.Tmswigm
          ummmnwdbmmmmmmmcmmmmmmﬂwmuuw
          mimﬁuctafm‘dmmidmnotmvuedbyd.e..emdiigﬂ1eoova¢agehi$)hekmmmquhdbbe


             W.
          wﬁedbminmmMmbmemmobempMWbyappWest.
                102


          “WWWMMTMsWﬂWWMwﬂmmWM10.21
                                                   Tmmmlmhtﬁnﬂublbningmminmmm
                                      mmmmmwmdbodﬂyWurymemndim
          Twaddbwanwmehmadmumbswbigaﬁomxhdebmmamm.
          mmmMﬂMdemm:
                      Bonny   my and
                      Pmpany Danae       L'abity                     $4,000,000   amud   mm
                                                                     $2,000,000 each occurrence




                                                                     $2,000,000 each commune
                      Pamml lmy uwilly
                                                                     $4,000,000   mnud augment

                      Umbmﬁa     UabﬁlyCow                           $10,000,000me
                                                                     “0.000.000 mm! mam




                                                                   -15-

          “WM
          mm
Case 2:19-bk-24804-VZ                Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                           Desc
                                          Exhibit 4 Page 33 of 62




        '
              WWWmmmmwhmmeMmmmmmmWWym,
              mmmmmmmwmmwdmmmndm
     M!      1.
                 mmmmmmﬂmm,MMmommm
     mmmmmmmmmmmmmmmmmmwmwhmm
                          10.2.2


     tlaPmﬁsestyJomratmmomemammTemnnpmerpemsandmymdalom



     mmmme-mmmdﬂnmdmmmﬂmmmmmu
     mmmmm«mw,mmwmm&tmmmdmym
     immmw,mmammdm,memmammmmmmmm
     Wuawhdofomyear.
                          10.2.3   Wukus'   Comm mm            limit   and   Emma's’   Lidﬂ'ly   imitafSLOOOMO.


                  10.3
                          W.mmﬁmmdmmuimdmbewmdbﬂmstﬂnaw
                                                 Beaminofmuess
      Tenmfsﬁabillty.
                      SuohmmshalbeisunedbymmmwnpmymathmmAM.
                                                        TenanfsCommdalGenerd
      WWNIMMMmeWPmmwmmWWWtW
      MA-Vlllaushaﬁbelnbnnandconhmlsmonﬂymmmmdm
      Mummﬂasmmbympwmmummmaummpﬁmmmmm
      wmﬂmaumovwemﬂmmwmdwmdsmannmwmmm
      Tenant’smntm.
                    mummmmammmmeMsmlmm
      mmi-Imedknpmemenu
      b&wdmmehmmdmsmd.mﬂmnTmﬂsmmmymmm
      current”
                                            m
                           edldeiverbmdm.morbemumisesDa|MDwandat
                    'ACORDZS‘(WdUabimyImm)md'ACORDZ8‘(Emdeommﬁd
                            AnadndtomeACORDzsmreqmmmeteshaﬂbeanendormm
      Proportylmmmhrheaqmvaient
      mmwmﬂonallmmedWasaddiﬁmaiinsumdS.mdam‘edtomeACOR028(oreqmvdeM)m
      shdlbeanendmunaﬁdesignaﬂmmaﬁaabssmyaammmmenfstpedylmmonmy
      Tm—Imadmmm.mmmmm§wmwmmefszmym
                                        Insurance on any Temnt-Inswed
                                                                        lmpmvemenb.
             raped» Tumt's Property
      with


                   10.4    W. www.mwmmmmmmm,mﬂghtof
      mmmagdmtﬂwoﬂmpaﬁ.wdib(dﬂdmmmmmmmmydwmpecﬁwmm.

      mmmmmmwabbbymMUm.wmmpdmdmmey
      dewmzymmbm,mmwmammmmymuwwmwbem
      anagent                  .
Case 2:19-bk-24804-VZ          Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                          Desc
                                    Exhibit 4 Page 34 of 62




     www.aubrWﬁnunbmlaaoMpddesmwﬁngmmBmmmmedWU
     Wmmamm,inmmmemmmmeqmm;mm
     m.thamummalatdlﬁnesmmmoLem'farm,mdrﬂh‘speddwssesoflm’(orsimﬂar)
     mumwmmmmhmmtdmmmmmwwmwfasm
     mmmmmmmmmmmmlemuammmu
     11.         CASUALTYDAMAGE.
                                                         L...
                                                                Tmantshalpmmpuynou‘fymdoldofmydanage

     mmmmmlﬂruﬁananyﬂreor
     LaﬁlordshallpmideTmﬁwiﬂummmﬁeMm
                                                    .


                                                        WWﬂmﬁmwmmm     prmpmessamrdiscoveﬁmwmm.

                                                                  mmmLandlad‘smableestimome
     RepairsweﬁnedbeMMﬂ'               '
                                                                   tnpaymntofovammeormpmﬁuns),b
     ammnoftknarequirsdmsmg
     mmmmmmmmpd.
     mmmmmmmwm
                                                                       Ropin'mewsthempaimd
                                                                   mummﬁsoelactadbyww

     mammmonmdays'mmmmemdaWWh
             |naddiﬁm,Laﬂbrd.bynoﬁcehTmtmn906aysatmLamd‘sdimwof
                                                                            10daysaﬂerlmdbtd’sdak’vatyof


     wamummm,mmmmmmaﬁm.mmmﬁmw
     maCombﬂonEsﬁnm
     mmmmmﬂwgmdmammmmwmmmmmmpaymym
         ﬂomydmmLa-Mspmpmyismtﬂmymmdbywubm‘smmpoﬂdesmﬂwndamage
     debt;
     mdumgﬂmasUZmonmsoiﬂwLmTem:(iwmdlorddecmmmbtﬂdﬂmBMuEmmso
     manoruneywilmmammamm(ﬁmym,mmmm.dw                 lnﬂnmuofmammaﬁmbywmd
     damagedporﬁonofﬂmejeetdoasnotinbndbmpaksudIdmmge.

                     .
                                           ”i
      Mm.aumwdemmmmwﬂM(mmmymquMdlmm
             .
                                                I




      WWbTmmmmrsthmmmummmmmmpedb
      ﬂaTenm-mmdlmpmvamem.




      mm                 TmMpaywdwemmstbLmdmmwmmmdmszﬂm
                                                        -13-

       MM-WM
       WWNT
Case 2:19-bk-24804-VZ   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40         Desc
                             Exhibit 4 Page 35 of 62




    Mmmmmwmdmmtmm. lfmisLmBmtmmW
    wwwmwnmmmmmdmﬂemﬁMlem
    Tmuqudhmme.shwmpdrmmbm
    hpmmwmmmmmmm mmmmmbrmyhmceor                  resuﬂnofmmanyﬁoorohrmudtyo:
    mnoyaneebTMurhhMorforammeonmfsum.




                   WW
            www.ﬂmdmmmmewm
     danmedporlmofﬁnpmnbas.
     mdlybdmbﬂnwumgwdmﬂmm.mshwbemmmwm
               TheptovhionsofmSLemeJmhmmsmm
     mmWWWWTmmemydmemdmdem
            11.3

     PmthBMortanMaManyLawmdudngSectiottswazanndmsawwlmecwfmniacm
     Com.mmmmoﬂgaﬁommmemmmmmmdmmwm
     bemonthopuﬁssMMapply.

     12.    WAIVER.
                      mmmmmmmmmmmlbmwm
     partyomadymdhmﬁngmndnowaiverofmybtaadldmypmvbbnhemofshaﬂbedeemodamofany
                                                 Landlmd’saooemmeofnemmaﬂmtbe
               mmmmvbimoraryoﬂmpmvismmd.
     Wawdvarofmpreeedlmbmhofanypmﬁsmweof,mmmTenmfsiailummpaymeparﬁalar
     m»md.m¢mmsmdmwmmammdmm.
     WdemmﬂmmmMﬂdeMmmadesﬂgm
                                                                     No


     mmmmmdmmammunmgwmmmummmmmmmmmNorewptofmriesbymndbrdfromhnantmﬂwgivmofany
      pmpomweﬁadmaomrdmdmm.
      mmmmmmmdmmmmemudmyﬁmudwmtmmebmmmhmshﬂaﬂedm
      m,mummmormmmemmemTMsﬂgmdwbnm.
        mmmmlfmypandmmmumbpummﬂymnbrwmﬂcqu-nﬂc
      mmm.WwdmmmwpmwmmmW(aﬁw.m3w
      WMWWwMWMWWTmumWUBmmmm
      13.



                                   lnaddiﬁon,iftwonty.ﬁvepement(25%)ormmofmeam.m
      WorTmMmatoﬂisLm.
      Mummmuwmmmmbwwmﬂmwmmm.m




       “mm  W
Case 2:19-bk-24804-VZ          Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                       Desc
                                    Exhibit 4 Page 36 of 62




    Whiﬂepomuﬁagouthmnﬂesqua‘efoomedthem,ifanymaissubjecmmrmaed
    inaccessibbbyumh‘rakhg.


     14.      MGM       AND WBLETHNG.
                                                                                                   momage. phage.
         1m.
     hm,mm,pemﬂmmmmnummmmawmestmm,
              14.1             Tenmt shal   not.   wimout Landlord's    prior   consent. assign.


     mﬁmmmmmmmmamymwmmmwopmﬁmdmentevlmoamsubbase                                                                    _




                                        boccur(each.a
     Tmmmmmdoonmsﬂpemmchmeofcmmlmmm
                "TMMMWSWMMVTWJMM“mmmmmmnmofﬂn
     'l’rnnshr')

     tams ofthe    Tm.      9M8 dm
                                Including
                                                 which
                                                                       (the
                                                                                             Effective Dio').




      Wamumhw.
               142   W
                   TMMMWWSWMMWMM
      mmmbm)ww'mWMwnnacﬂmmumm3mwdmympom
      Transienmornotmudoomemwlt

      consentbanyproposadTrusfer.
                                            Subjodbmmmbrdshaﬂmtmmsmmhddis
                                     mmmmmmmgmndsiormmuingmnsmm
      deemdmmaabhhrwmdmﬁmhoﬂmnmapmposadTmt
            WWWEMBMMWWWhmdM
       WhMWhWWWTMdeﬁMTWWBWM
                     14.21


            mwmmaWuWuBWMaMmmmb
       mmmmmmwmmmmmmm142.2



                     142.3
                              ThepmposedWmisagomnenuomyorammﬂtommzﬁonmr
                hmmdaproposadewmoromermmmyagmLmeMm
       mMWWTmmwmmdmmmdmagmmLWMam
                     14.2.4




       WMMTthWthWan.WMBWW
       vatueawlysis.hmmmammmcmwmdahmweﬁmmwaﬂw


                     14.25
                          mwmwmydmmmmedmﬂnTmmls
           md.basesuooapies(or,atmymmm6-Mpedodendingmthedatathe'fmsbrNoﬁcels
           mmmmmmmmmmmmmmmmm
             mmmmmmmmmﬁmmmmmembm
           WMTmmmmiMMTmmdxmmm.mmwm
                                                         .20-


           mm
           mummm
Case 2:19-bk-24804-VZ    Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40      Desc
                              Exhibit 4 Page 37 of 62




    WWWmemmmmmemommWsmmm
    mmmbhmdmm(mmmsﬁgmdmﬂw.m                                                 .




       WWmmmmhmumeJTmmmwmmsunmm
    WNBWMMMWUWMWNWUMWWMM
     below).


    InsobMWshdbeaaﬂbrcmmW(mmmmm)mmmWMm
     mpmumwmmmemmymwmmbs,mehumwwm
     CMOodeSeoﬁmweSMOanwoﬂmmmawweqmytommmism.lnaddﬁomotheem
     mmmmmmmﬂmmmm.mbehdfdmpwm.mymw
     mmmmeWmdmmaWTMGmdemm
     umuwmmwﬁnadwmmmormmﬁmbrmwmm




                                d
                      W
      mmmmmmmmmmmmmmsmmmammmmm
      pummt
      metermofstnhagreemnnmnd(c)mmcweofaChmgeofConuol.aweonsidemﬁon(wprayIMfor
      mhddlmpmmwmmeWmmmmﬂnmemW)mmdﬁs
                 edoﬂsdmdMTmfeerﬁmstﬂbamam
      LemmleasanyRooovMExpuwes.
      ”mmmmmamanmotmw.mmmmmmymepdorwmgparmmxas
      themamaybe,Msuwmnsidumdewibedabmaavdumunmedasﬂeasgmorm
      occupancyagreenmmmpedheaohnuﬂhofmmofmhwmtwimmme(5)mmdaysm
      Tmmmmmmrmmaﬁmdescﬁbedm.
               14.4
                                       WWWWMMW.WMW
      mofaPemﬁdemlaqdeﬁmdmmﬂ,WommynoﬁfymTenanthhwdaysmmeivma
      Tmmmaymmbmwemmpmmmmwhbﬂmﬁmmmnmm
           HWWTmmmbmmmummmmMTMS
      5mm.
      mmmmmmmwmﬂuuwswmmﬁdmmmm
       Wampum.
               14.5   W
      memmmmdhmdmmmmmedmmmw
        UpmzaqueaofmpammpaksshdlexoaMamagmmnepmdbyW
      Term

                               I1LWWbaTmﬁan®sucthhaﬂmtbedeuneda
       mthmﬁmqrym.MTmalmddemmLaldm,pmvpﬂyaﬂarmﬁm.mammdoupyofal



       WsM(mmmmmwdmmm.mWTmMsHamh
       WW).Mme«mgmmﬁommyliaﬂwm.  Wmmy
       www.meammmmwmmiMmenmmm
       mmmmmmmmmmmmwamhasmmmonHmmmembr

                                         -2]-
Case 2:19-bk-24804-VZ   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 4 Page 38 of 62




            14.6   W.       Aswedm.‘cmd60mrmems(a)iﬁmmtisacbselyw
    mmmammumdummwamm.hvolwnaryorbyoperaﬁmanan)of50%or
    mmdhoquﬂymnwﬂhammmmmmmandwmwmmemamwmwamdﬁnghm
    aoqmsiﬁmofaConmﬂhglmweﬁmdbebwwmumepaﬁesﬁmtdﬁmtmammdﬁnglm
       mmWs).Mwm,Wlmenmmammeqma
     WWiWMTmmmmiBWs)mmmemmm
     wmmmdemmmmmdmmwmu
        '




                   WMym,lm.mmorwﬂoowpamagmmmm
     mmmmmmmmmmmﬁuwmdmmmdﬂmmsmmmm
            14.7


     mmmmmmwlmmmmnmmmmamum
     NWTmstymmemmeemmtmmwmdwm
     Lamuwibwﬂmﬂorﬁwmmsmphaﬂwmmwm                  IfTemﬁishDeIaultmlordis




      mderoomnonoonunlwmoriscomolbdwww.mmshﬂwndudbtmopuﬁonsinthwmw
      mmmmmmaLEwmﬁothmdmummmmdmmxw
      GmﬂMmemmmdmmmhﬁanwm.mmmmym
      compeﬂﬁon'pmvabnaatmmomin)mwoctasofmmvam.
                                                       mmmmm
                                       .22-

      “14mm
      WWW
Case 2:19-bk-24804-VZ    Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40       Desc
                              Exhibit 4 Page 39 of 62




    WmmaWWTWmmmﬂhumammmmeeﬁng)
    WWMWWWWWWWVamaWW
    andmayndbetmsbnedumslgmdmwmpartmoﬂ‘uﬂmmmAﬁiinfLETVtowhbhﬁisLemis

    Tmmdoﬁadhwmx).




     WdﬂWWa'MWTW’),wmasmdm15bum
           www.mmmmmnmme
     daysbebroﬂnTmsfquatnwﬁesWdMTmmaﬁvmbummmymu
     mmmwmmmanmmummmmmmmw
     hfon'nwon       muemd
     WMWWMMa     mmmmtbmchmeasdqnu     '




     m,hrm|ad'swmeﬂt.aldTMsoﬂgaﬁorBWec(EDWMWenﬂtyhasaNawOm
          MMTWMbmmmmmwmdmmnmmwmmm,3smm,
     memquﬁmmmPHmMLEWMAqummmmh
     WWMTmmwmmmdnmemmmmem
     Transmand(BWTmbadoserymmbsbmlmimﬁmatbaﬂTWNBmWWM12

     muemmmmmwmmmmwmmmmmh
     usinminMShdeaﬂfotﬂa;(v)meTmsfatlsmadeforagoodmopemﬁngtmsinesspuposemdnotin

     WWMWbﬂmdLEWWdWhWWMWMWMW
     Lama).and(vi)meTrmsfeuﬂMwmmbehwdaﬁondanymmhmmmmdim.
     mm.mymmmeﬁﬁm'mvisbnsdmm)hm$dmmmm               Therighs

     gmmmmmbWaWWTmmpembUTmm
     WWMW.
     LoHddMs(Bd1hg)mdmaynotbemiemdmass§mdmepmy.oﬂmﬂmna

     15.     WRRENDER.
        W.Upmmemiraﬂmmeaﬁamnaﬁonm~oﬁmwbjedbw
     wnmmmmmnwmwwmhmbmmhmmw
             15.1


     WMmWWWWMMTMWuWWwmeM
                       mmmmmmmﬂetwmammmqbem
     mmsmmpunibﬁitymmer.
     WMWAnImmmalhwwmdmeWbmmMﬂWu
     amatmdwpwmmmmmdmmdlemmmmmm
     albmkmmdwmmonmmmmaesbhmmmpmd;mmﬂnmsmw(m
      eMumWACUﬁhmmmmWhthmmme
      www.mmmmwammwwmﬁmmmmb
      Wmmmwhgmmomwmmpmdeummmmam).
      ﬂTmmbmwmmymmmmmmmLmdewdow,inwhichomTenan
      www.mmmwddmmmamdmbqum1dem
             15.2   W.
              WMWNGH‘HWWJMWW
      bW.M(a)thmdmwmde.Wmm,
      w.mmmm.mmwmmmmmmmmamupm
      thmiaasbyTamdoranypatychkrﬁmbyhmughorundaﬂmﬂempﬂormmnomqwodbbe

                                           .23-


      mm
      mmmmm
Case 2:19-bk-24804-VZ       Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                         Desc
                                 Exhibit 4 Page 40 of 62




    WWW.M(b)wpahdldmagemmemmwmmﬂvngmmm.                                                           If



    TenantﬁstptimlyperfurmsuchmvdandW.LaMl0IGmaydosoaTenarWsexpense(lmdengstomge
    m).      lmemhmmmmmmmm.wmm.mnaodayswmm
                              mmmmmmmmmmmmmmmw
     TmmmbmthMIWMommmWlmptovemamlfmywrﬁ)
         ,orty)wmdoned.


     myPrior         .




     16.       HOLDOVER
                          ﬂnglshwmﬂBPmmisesummexwmaeaﬁamWW.
     Tmfsmmwdbewbiadbmmwwmmpmided.l1awmr.ﬁndsmhwnmcyshdlbaa
     mmmm,brmmmmm,mmunmanpaymnﬂymmapmmmmm
     mdenbrmypuﬁdmmmamequdbmmeMummwmdmmmmuHMd
     meTelm.
             Nmmhﬂﬁsmwmmm'sﬂgmwmmaﬁasubemawmham
     incumdWW.mehmmmmmmmM(w)mmmm
     WMWMWW,MHWWJWWMMM
                                                        This Lease shall be subject and   sum b   al

     mmeMMMwmm,mW.mmmmmmbmmm
     17.       SUBOMNATMI; ESTOPPEL
     EMamam.mm,mmm.mmmmmWW(Ma
                                      CERTIFICATES.



          ymanadvmcesmdeuponﬂwmuﬂyofmnmmagesmmﬁdeodammm
     ‘Secuﬁty
     easethemmmmmmmmaﬂeth'SOcuﬂtyﬂdmmmmmmmmmbo
                    Uponmybnnmﬁonmbtecbanﬁormydeivexydammﬁwofbmbsummanymmy
     WTMWW.MdemusemmbmeSwMymqu
     superiormw.
     mmmmmmmmmammmmmmmmummm
     mdlmmmmmmmmMmmmemmmdimﬂmu
     disuanenanfsooamsobmmnomexisB.
                                              m  Winwbusilmdaysaﬁetrequestbywmmdﬁenant

                                  evesmyrightimayhmmdermmmmor
      superioﬁtyofﬁﬁsLaasehmySecuﬂtyAgm
      mmmmeisumwTemMswﬁgammmwpmaum.wmn10Wdaw



      WNW),wmmmmmm¢mmm,mmm«mmmm
      mmmwmIMpmodﬁmamﬁwwwmmuidomﬁmmammmﬁnMdW
                           ifanymda'Mandwmmmmmn
      M,mspediyiumaem,emBumm.
      mmmmmmmmmwm.
      mmWWWMWMMaMW.                                          N*Mdﬁionaleisiom'mhodmm

           ENTRYBYLANDLORD.AtdImascmhﬁmmduponmablopﬂormﬂcebTMaMM
      mw,ummmmwmﬂ)kwmmm;mmmmmmmmw
       18.




      WWW),Wm;m)mdemmMpmm,
      W.mmorpmspecﬁvos»umymuersormm,ondmingunhswnmmsofmﬂembmﬂem

      Worm.       MmmaﬂﬁmmbTemmmMﬁmrﬁwﬁmmmmmm
      mica. ﬂwaﬂynemnyﬂbldmayWiydmmpaﬁmofmewam
       bwmhm. MWWuMMdeMWWDMWﬂM
       mmmmmhmmammwmmexmﬂmmmmm
                                                 -24.

       481mm
       MLMWW
Case 2:19-bk-24804-VZ                  Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                                            Exhibit 4 Page 41 of 62




     19.



                        m
    www.wamwmﬂwmmwdmmabbdbmmmmmedmnwws
    MMWMNWTMWWWmmmMWdeMMW
    W'smbwmumwmw,mwbemmmmm
    memﬂmmmmmmdhm
                        edwdmmmma‘m:
           DEFAULTsmﬁmﬁs.

           19.1


                        19.1.1   AnmebmimpaymyRmuIenduem




     TenmtsrulmuinWasamwnammmmmmmmmasmmmm
     W.demmmnhm,admpmmwmmmdaysmmw¢sm
     noﬁoemr

                                 Wmmaﬁmdaﬂmamﬁdmmdhmbﬂuiatu
                        19.1.3


                        19.1.4   Anybmachby‘l’enmtofmﬂaﬂwhemsuch        mmvmm
     mmmammdaysafemﬁﬂmmﬁcemmmM
                               Mal                    Wofm.


                        W
                                              ‘n
                Tenant becomes
                        19.1.5


               ﬂTmmmmapanBulapmhbnheMHWMamebnmquﬁmpaymmomeﬁmm
     (3)Moocasim¢uimmy12—monﬂ1perbd,TM:5uhsaquuﬁbread10fMprovisionstﬂlbe,at
                                            mmmmmminﬁeuotmdmmadmm,my
      mmmmmmmmwwmmmmmmdbgmmmmmmnmm
      landlotd'sopﬁommmmoem
      bmwuﬂwmpmoadm.
                                                   Upmawwwmdslmdlhave.haddiﬁonmmyoﬂm
      mmmmdmwmmmmwbewmmwmmmxmoowmbm
               192

      wmamdhmmmdmmmmwemmmmmmmMMmyma
                         WmayunﬁnhhbbaammhmtTmamMWWﬂn
      UmehmmWMWdemmwmmmTM
               19.2.1
      PrembeshoLandbtdmndHTMfdModoso¢thdmmWwaoﬁammdylmhM
      mmemmmmuWummwMﬂnMMMberna
      Mwammmmmmmmmmm:
                                         mmammofmdofmeunpaidmmbhhwbeenmdaﬂn
      mammals                    (a)




              mmmmmdmﬂdﬂnmwmmwmm
      mmmmmmmmmmmmummmWMdmmmMTm  (b)



      mmmmmmmmhs
                                                       .25-
Case 2:19-bk-24804-VZ                   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40    Desc
                                             Exhibit 4 Page 42 of 62




                                         mmmmmdmdofmemmtbywhichmempmmmrthe
    WNMTmmmeMdmdmedsﬂnmmdeMbuMTMpmwﬁbe
                              (c)




     reasonwlyawidedmlus

                                          q
                                          uﬂmammﬂmbmmmmmuwmemm
              WMTMsHmmpemmmmmwmmmtnommmmdﬁngs
                                  (



     mmmmmmmmmmmmmmmmemmwde
     mypomonofmerisesbramW(mbrﬂnsamuadifbmuse).aﬂmyspoddoomessm
     madetoobtdnanewmntpm

                                  (a)
                                          MW'sopﬁmmnhmmthaMﬂonmormmmmm
     asmaybepernittadmmmimbym.
                              ‘              andmme’woﬂhathoumeofmﬁshdbemputedwwwim
        Asmedln
     muamwmmwmmmdmmeammmLnan'raecibdinuerdelalRmve
     WWWGJWW,WmMWTMdayoieachcmthormm
         WasLmdlordshdl
      mmWMMmmmmmwmwm.   MMhWMMIMMd
                  ydesignabifsmhmeaaaesbbepubﬁslndwmmm

      mmumdeMmmmdemmmdemWMdSm
      Fmamﬁmdmdphsm.
                Wshaﬂhavamemmwmmmcmcmcodswasummay
                     19.2.2
      wnﬁmnbmhemmm‘sbmwmmwmmRaMaitbecomsdulebssaehas
                                   mummifwﬂlorddoesnotelectm
      WMWMWMWWWTmew,Mﬁmbm.WMNS
      meﬁghtmsubbtormdgnmﬂactwytoraasonabbmm).
      Lease,edomedoﬂ8rigﬂsmdrunedleshelandenhdudimmeﬁghtmmooverallReruasnbewnesdue.



                                                                            byLaw.toseekany
      mmmmmmmmm.wﬂmmdommmﬁoeexceptasmmad
      W.Wammmmf.mwwwmmﬁsm.mmwmﬂmamnm
           19.3      mm
      breachotmypmvbhnraaof.
                                           UnmwumeﬂesTmmwMexpmmemmmm.mn-am,
       repossessmmpﬂ.mm.dwe.m.addiﬁon.mbﬂim.mmmdamqurawona
       anissionbywwotdshaluanwonsmmamWWWbWMWaTMsme
       possemmrmmptamnderafmemm,«(wowmbwmleasﬂanauuumanydmobbaﬂom
       hammer.
                  Tmms.h1mwmdﬂwdﬂnmw.mnhumecmcmCode§
                                   1179Mmyeﬁshgormerighmbredmor
                                                   1174(c)and
       3275mCaﬂforriaCodaofCM|Pmoedum§§
       reinsm.wmmmwlofmyomnabymybgdpmssmmﬁsmaseummﬂﬂgwdmawy



                                      m
       ofmeraManyuninﬁonhemof.
              19.4
                      mmmmwmmmmumumnmnmmmwuys
       aﬂanoﬁmMTmmdsbnmwﬂhmwweﬂgememewmdmybmeNMd
       BMW.     emwmbmmmmdndﬂismasamsﬂofmym
       mmmuhmmhmuulmwwawﬁwdmmwm. WWW
       mmmmuwmwmdmmormmm.mﬂmtagm
       mmdbsmrawwmmdﬂummdgmmmamﬁmbmbwsmmd
       wlichTenmthsbeonnaﬁed.



                                                        -25—

        “1W
        HALW‘IM
Case 2:19-bk-24804-VZ          Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                    Desc
                                    Exhibit 4 Page 43 of 62




     20.      W9
           LANDLORD B(CULPATION.             anyconuaryprovision hereof. (a)(heiabilityofmoLandlom
     Parﬁastonanshdbehitadmmamrueqwtomemomemded'simmmemmmrﬁime
     mWimmmmmmmmmﬁmmmmme-mmwﬁnmm
     WWWWWWWUWWudWJmTMWMWM
     WWdeMaﬂwmdﬂmmmemenwwwIimimﬁomofﬁabﬂity
     mmmmmmmmmbmmofmmmwﬁes‘mwmmmm
     W,MW.W,5W.WBMmW,MMWWmMa
     madame. UWmmmMmywmummwmmdmmdw
     Lawmaapamhbahﬂedlmmw)mwmwmmﬁdayofmmmwﬂbm«w
     pamoramamberofLmdmisamwhawwﬁabﬁtyforhpeﬂommofLmﬂ/udsoblgmmmb
     Laase;md(a)noLdeomPatyshdboiableformymordmmmrmmwim.Termt’sbusiness,
     indudimloasdplmmofmmsoroumremes,besofbusimssopporhmnmssofgowwlllorlossofwe.
     mbrmyhmdwuqmdmammmmwmmmmmmdwm
     ornaummeachcasemowwarm
     21.   SECURITY DEPOSIT.

           21.1
                  WTMhasdepositedwimLaMMﬁnsumsetmmSecﬂonsowmm
     Leweﬂonnwon(Le..953166.30)asthyforﬂmmuandfaimmlperbtmmofmpmbbndmisLease
     mbeperformedbmit NTenmtbmdesanymesion,covenanorcmdiﬁonafﬂisLsm.mningbmm
     MMWWWMWWMmymmmmeWmemmm
     linibdbmepaymeMdBwicRenHotAddiﬁmalReMLalvaIdnay(mnstzaﬂndbemqmmdm)mdlmmy

     dmmummmbymoﬁetmfsdsfwn.                           ItmpocﬁonofsaidSwuﬂtyDeposhissoused
     orappliedJemutshdlmihhﬁretswaysammmmmmdepositcashwimunmordhmmmu
     mmmmmmmmmMmmmTenmt’sfafluremdososhallbemEvamOf
     DefallurdetﬂusLeaso.ﬂmﬂinasicRuMlsinaemd.MerpumaﬁbmemofmbLm.or
     mummdmmmmnmwmbemmbyfmmﬂmmincremdsoasto
     m.dwmmmmmbm,m(1)M’sBasicRemaL                          mammalnotbemquiadbwmis
     mmmmmmmmmmmtmmbemﬁhdbmmmmm min
     wny(30)daysamm1eexpiraﬁonofﬂnuasﬂm.mdpmvidedﬂmexisknoWbyTawﬂhemuﬁer,“
     SearilyDepodtoranyhdmzeﬂwwalhereunndtoTemwuonathdbm‘sopﬁonAonam'am).
     MMMWbmWwwﬂuwmn)dmm.mmaymmnﬂ
     WW(a)mymﬂmWMwmanydefamhﬁnpaymdBaicwm
     mmmmmmmbmWWMMmemmqupm
     tonnhﬂunofﬂwum.(marrymmmmdmemorbeoﬂoﬂodbmmamngmM’s
     mmmmmwmmmmswdmmwmwmﬂmm
     maTMsdafwnW.mnW,anyanddlmbofﬁwicRenHaMlorMﬂomlRent
      mmmmdmummmwmmmhmwﬂwmm).Withwtliniﬁngﬂw
      mammmm.mhMaMTmmyagmmemmmddmw
      mmwmmwhmmmmwmmmwmwmdm
      m».m,mmm,ﬂnmmmdmrﬁmofmybasmmmmmmmm
      M(mmwmmemmmmﬁzedmmme)Wby
      Whmwmmmwdmmmmbmumww
      Mm.mmmmn,§1951.2dmewmcmcwe)asaresultof'renm’sdefaﬂurmrﬂwum
      memmwmmkmmmmmmmwmshaﬂhmmm
      mmmmmmmwkmofwm».                                  ShouldLmdudsallblmnsthmoPnn‘ises



      W
      481mm
                                             .27-
Case 2:19-bk-24804-VZ          Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                    Desc
                                    Exhibit 4 Page 44 of 62




    MmmebmhawaMHWMMmﬂmwmwmmquW
    WTMSM,WMMmeWmmbmWDW                                                                             Tenant

    hembywdvesthommwmmwms1m.7,mdlmmmbmdmmummh
    mmmmmmmdeﬂMMammyWWﬂmawmmnmmbm
    WththerWbyTeMmbcmanm.
    n.
            Tmmwmmwmwmmmdm
    Wmmmmmimdmm.     Wotmmwuldwmely
            CONFIDENTIALITY.

    MMMdeWWWQﬂMmWWﬂWWBWb
    WWW. W.memmmwhwm.mm.m,m.dm
     mmmmmdﬂnddscbammmwmjwmmmmdmm
     www.mwmmwmﬁmmmﬂmm,if(mdsobtymmeextsntua)
     anhdisdowebmwmwnmwmwmmmdhwwsmowm;mvﬂe¢m.
     MprbrmmyunhW.Tmmdlmmmmanmohmmmmmmﬁmformebmﬂtd
     Lammbwnwmhmmmmdmismﬂwumﬂemmmamdmb


     www.tommdmm                     mmmmmmm)mhmm
                                             Iawomgmnaowdedhmvermnn
     dbdosumisdeemednecessarybﬂmmoomplyvdmmy
     mmenshall.boiom makimaw
                                  mmwmerummOonnewonmapuMcmteqw
     mmmmyappﬁwebwumgmnmmmmmmmmﬂwdmmum
     dbdosum.(8)atTMssoboosLmkedmonabbmpsnomstansmwmhmq¢mmntincluding.
     www.pmmmwm'ammhmﬁdmﬁdmmdmmmmmmmam(CHI


                                                                                     lnaddﬂionJetmtmay
      mmmmmmmmmdmismmmmummbm
      applicabhgmnmdmyuﬂiswﬂeamhepﬁumwpmdofumm.
      mumetBawwymmﬁﬁmstaasignMwwbm.
                                                             instaled pursuant   b   his   Leas   shall   be   (a)
               OOMNMCATIONS AND COMPUTER UNﬁ.
                                                   NI Lims
      instalbdhWWWMMMmMWﬂWthWBWMWSWD
      23.




      Landbﬂmymapodﬁccommsformrkmmmdm        ummmﬁﬁedbywﬂad.
                                         hemof,shalmmdll.inesmdmmiany
      Tmaiummdbebmmowiraﬁmueadbrbrmhaﬁon
                    kusedhmhﬁunu'malmnunbaﬁonsacompuwmmmmh
      PmmkmmmwmmupdthMwmmumhmmmmw
      resmﬁmdamage.

      my        m.
           TmMm.mdm(Wmevww.hmmm
      Whhm(m.nmamﬁ.wwm,mmmmaﬂmm.
      24.      PARKING.


      mWthMassﬁmmmﬁdmme
      Wwﬂ.%wmmWWWWmth
      Sumac:            elpay               .

                                                                                            m
                                                -2s-


         mm
         481mm
Case 2:19-bk-24804-VZ           Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40        Desc
                                     Exhibit 4 Page 45 of 62




    mmmmmmm.        WMMbeiabhtoTeannorshmembemdifmy
                                                                    Tasmanimpiywiﬁldi
    wwmmwwwmmmnmummmmmmdmm
    pakinobmumwwﬂwm‘gdmmmosedasammonanym.
    m,mmWMmmuumemmwpmmmdmmraMmmm
    Whhmm                      TamfsmofﬂmaPmmshalbeaTMsmbMandLmMshd
    hewmﬂiyhmmﬂhﬂyudambmﬂwﬂdmvadamommmgmwm
    Mmmmmmmymmmmmwhnauubmum.                                                    Landon!

    mmwm.m,m.mnumymmdmmmm.m,mmmm
                      mmmmmmmmymm
    WWWummbﬁanm.
    m1mm,m.mmmnmwmwddymwbmmmmmmm
     mmmmmmmt TMspandmrigmmwsmzﬁmmummd
     TMszmwmmhsmmmmmWspmmam
             m1;
     putsumtm a Transfat pemlled under

     25.    WCELLMEOUS.

              m. mm,wm,mmdedgmﬁm,mmmwwd.ebcﬁonuwer
            25.1
     communmngvanWCMuﬂdIalbebmnponeiherpﬂunlesshﬁtislnmm)tis(i)sed
     mmmmmmmmmmmmmmmmmmmmbyamwm
     mierservicemrmaeivamwsonalwmﬂcﬂisseﬂordeﬁvmdbmaddmssetbmmmmmﬂ
                                                                      box)ashmdpﬁelﬂmay
     afﬁleBasicLsmlnbnnaﬁonaswpﬁeabhmmmmmwmmmaPD.
                                  Myﬂoﬁmstulbedaemdmeivodonmeeaﬁerofw
     komﬁmetomdedgvmiuameommpw.
     daaofacmaideivetyormedanonwtichdeiiverybmﬁmdmr,“Tmtbmmﬂaﬂhavmmm
                                                                  ma‘i
     MWMammaddtess,m(3)daysmmmmamisdaposhdhmu.s.
     orwlhaoouwmasdmbedabove.

             252    mm.             lfeiﬁwerpattyisptevenbdhompufmnﬂrgmyobiigaﬁonmmbymy
     strike.addGod.w,Wmmdbbﬂmmaaﬂds,gommMmﬁomdﬂmmﬁmwaﬂu
     WWMWSWWFWWMJMOHQWMNWWWﬂW
     ﬁmemmdfaﬂnwumdwchougaﬂonshdMeWby)mwbddanhpmnm;W.
     W.mmmmmmmpsnﬂknambmummmmmwmmﬂmmw
     www.wommmyoﬂemnfsobﬁgaﬁmsmwmmmawoﬁemfs
     mmmmmmmmmmmwﬂmmmmampymmoﬁs


      hpeﬂommmﬂormismmmemuhmndwwmem(c)TM(mdw
      gumbrhomﬁmmmatmﬁmedummeTennwilhave.(i)madeagenedassignmentfaﬂnmﬁtd
      www.mﬂodavoummninWorsthedttnﬁlmmanmunmnoﬁﬂonbymm
      mmawwmddkmmmmmamwmddu
      rema‘medotwilmdnwisdwgadforapabdofsbdywmdayawnmadmappdmnofamm
      WalvdlofbwﬂndmmdlnmitslnﬁﬂtybpayimdewasmayoomadtlemMn-nadem
      mmmmmmmmmmmmmmmmmdmtwwmmm
      WMMMWmammmW)mmmm.akm
      hmawwmmmormmumwwmmmwd
      oroommladbyTanmt.mmmmmmymmwTMIsmratmyﬁmedmmemelbe.(|)
      designmdpammmm bynnmomeAMOonudwFAQdmuaoopaMofu
                                                 .29-

      481mm
      MLMWW
Case 2:19-bk-24804-VZ         Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                Desc
                                   Exhibit 4 Page 46 of 62




     oﬁmrpemsmﬁngmmaTmfsmhaﬂ.hasmmdmymndsbtmymmwmmammm
     mmmmmmmmm:(mmadeorucenmwmfumdmomnpmnbeor
     mmmmmydMWmdmwmImemwaomMWMGMMd
     mwaWWudawﬁnMﬁmﬂW,mwmmﬂuhmoﬁdﬂ
     mpadtyforumbdwfofmyofmeioregohg,umymﬂﬂcaipaﬂympatyofﬁcialorwﬁidamforpdmdofﬁca;
     (ii)violabdorishvblaﬁonmmmmmmmmmmmmmmmasmndedmmyoﬂm
     applmumumamﬁ-oonupﬁonm;orf~)made.oﬁemd.agoed.mqmswdorwcenmadinmm
     ofanymwmoromerumwfulbemﬂt.imm.mlimﬁaﬂm,mym.payoﬂ.mpamm
     WmoﬂuquknpmperWorbeneﬁt                                 Tenmt,‘r&subsid’nries.andmeirraspecﬁveofﬁoelsand

     ammwbﬁnihmbdgemekmawagmwmaaﬂmmhmmmmbm
     WWMMWmeemwmusmmmmmwmuw
     www.mbymumnmwwmmﬂxmmmm.
                         mmmmmy
     NWbmmlmmmmmmmdmmmmm
                     Tam"-4




                              m
                              L


     PummmesmnzmwmmMmmmwmmmodeymm
             emmmdmmvmmmas
     DisclosunRoqumm').
                                  .-   FA-gcu..~1   L-   .xxmuau.



     deﬁndhﬁnEnugyDbdomReqmmm(m'mmmInfomnﬂonmmdagreesthatmmd
     hasﬁmowwnwlbdhmmemdM'somaﬂomundermeEmrgyDWReqmmns. Tenant
     Wauqmesmmmludmd‘asmmpmbﬁmamtymgmmmemymm
     dummuhmmmmdmmmlmﬂnmmm
                                                                          heteby




     WbUthmmdewdmmmthmdemmmM
     vaydependkummaooummmofmwﬁng.mu(ﬁi)mshaﬂhavenollabilitbeenantfm
     myenorsorom‘asiomintinnargyDisciosuelnbnnﬂbn.               Ifandtotmmnnotprolﬁbitadbymyappﬁcable
     Laws,memwrightTethawbmmEnergyDisdomreinfommﬁm,hcludhg,
     Wﬁm.myrigmmm:mymbbmﬁndemLeaseasamaﬂdmsmmﬁsdosew
     inbrmaﬁon.   Fm,Tmmwmmmmqum,m,W.Wm

     mmmmmmmmMTMsmymbmmmJndmmg.mmm.
     www.mmwmdeMTmmmwmmm').                                                                      Tenantherem
     (NmmdMTmﬁwUmemmmmmmMMMqub
     noﬁfyTamtofmyTMEnagyUseDbdosum.                      Furﬂnr.TenmtherebyrelemasLandlotdﬁunanyandal
     bcmamemdmmumsesadmmlaﬁmmaﬁdedmmwMMamem
          mmdwwwmwhwmwmmmdmm.
        W.
     Usabhdosure.

            255

     mmmmmmmm'mmm
                                  lnmymnorpmceed'mbetwemmepaﬁes.mkumympoweor
     dewbmduﬁmmeﬁmﬁwmwﬂMMmymmmmmwdmmm
     mmmmmwmmmmhmwmmuamam   TomatMpayalmnabla

     probdhobdgmW(a)MmaTenathasfaﬁedhopayRentvdmdm.or(b)hmybanknmaase.
     mhhmdmmmmmmwmmummmpmwmmme
     or           .




                                                          .30.
     451W
     WWW
Case 2:19-bk-24804-VZ                    Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                          Desc
                                              Exhibit 4 Page 47 of 62




          25.6
                         MTMWDWMRMMWmTMSWasBmmm
                                       TenaMstﬂindemify,defend,mhoidLthamleshumdldaMdmy
    madonwiﬁIWsLem
    Was,oﬁmmmmfsﬂmker.ddmlngbmmmdemMannecﬁonmuﬁsLem.
                                                                                                           Landon!




     mmmmmwmaWWWWsmIMTMs
     agmment
     Bm.mmdﬁismmmmmmaﬁmawﬁammdmm.
                                                                                                   '




     mmmmmwamwdmmJﬂmumwmmeMMﬂnwd
                                                                   ’                    1              .

                               ALA.‘               7.4m“               .




     WWbmmmwummwde
                                             k.
           25.7          ‘3;

                         Inmwhduoemmlotdn
     mmmm.masanmﬁpanomeconmmbnLeHoldmsweiingH-ambyexprassma)
     agmsmwaeﬁonsupromdngsrdaﬁngdhmﬂyorhﬁmﬂytommw.attheopﬁonofLmdlordme


     and(owamsmydehmoﬂommnonoomemens.andineWagmastobeboundbymyMgmmmed
                                                    )designabsandwpu'mm
     TmW.udeUTW.MMBMMHMWSmm.CM
     Wyinoomecﬂonwmﬂsuase.
     63.3thW).mmhoﬂupambcdedm0dmasmmmmmbymms
                                                           ThemdersignedLel-Ioldngsmei"



     (Beling)whichWagmhwﬂﬂngtososemasummngsmrsagemmmiwm
     Wqum(m)mmmaﬂmgminemmpm
     LeHddims(Be§mg)'sbehdfsavioeofaipmessinanysuchpmoeewgshmyamhmumsuehmm

    .smhpmmmddﬂkmﬂwwwwmmmmm)daganfsaddmhmdm
                                                                  Acopyofany


                         tfmyaguumpointodbyLGHoums(Beﬁng)hemdermImmmptsuvice.
     withabove.
      LeHoldingMBeiimhembyagmsMMuponLeHoldingsmeiﬁnQWymdlatsaPremisessMcormm
      mm.  wwwlmmemmsewemhmyomermmmwmmsmﬂ
      ImmﬁQMMmmadbbmmmsmmumgsmM)mmmmmdmym
      JW'        -



                                                                                      BY JURY IN
                                FULLEST EXTENT PERMTTED
                                                           BY LAW, THE RIGHT T0 TRIAL
      THE PARTIES WANE. TO THE                                    RELATIONS“?  OF LANDLORD  AND
                     ANSING OUT OF 0R RELATING T0 THIS LEASE. THE                            OR
      ANY LITIGATION                                                  ANY CLAIM FOR   INJURY
      TENANT. TENANT'S USE 0R
                                OCCUPANCY 0F THE PRBMSES. AND/OR
                                   STATUTORY REBEDY.
      DAMAGE OR ANY ElﬁRGENCY OR

                     -     u u;    "    ;V
                                             mum:
                                                      ‘
                                                           ur   un.‘
                                                                    EMMWWCM‘
                                                                               i"

                                                  mmmmyrigmmmcmcmcmﬁmﬁuywu,1942.
                                                                                    V       ~.-~   unit.
      Code§§1932(2)and1933(4.                               CodeofCivHPmoedum§1265130;md(b)mymmemimttis
      1950.70tmydmlarm,or(ﬂ)                                     ForpmpmofSadommofﬁwCaﬁbWaCiﬂmmM
      WWbTMaﬂTMWWMﬁBPmmMWWm
      LemumeervaﬁCodo§19953m




       WWW
       [WWW
Case 2:19-bk-24804-VZ   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 4 Page 48 of 62




    W.MwWMWTMhWWMWmeaW
    WhyaCaﬁiedAmessSpemmASpdeﬁ)Lmdlmdmaquuiceasaoondﬁﬁonbikcomeﬂtbmy
              ofmmmmwhardmwwﬁym
    Pmmamawmmmwmmmwm
    AccessSpedaﬂwASPLandeoﬂomgm
                                       ‘




    WWWWW.W.
    Section55.53.


            25.9
                ”www.wwmedm‘smn'Mbamwm
                            AsmadinﬂislsmmmmjwM'WIW'mdmnder
    wamaﬂﬂnm‘m'mnsmﬂvesmmtlmm.                    Anymfemheminb‘mypm'or
     'anyportton'ofﬁanises.“Pmammmmmmmmbwwwmdm




     mm(b)ammr(sud\mwmplmwimauw)shalbedeamebomqwbramuse(as
     disﬁngu‘stndﬂunWRwUsemmmmﬂsmhmismquirediorsmhmaﬁamﬁaantRaDUse
     oomdbemadeofmernmmutmqwngamhmauer.




          WWWWﬂWdﬂMﬂmmmmmm
      mmmmmmmmemmmbmmdeMmmb
      team
      emmumaummwt
                                      .32.


      MW
      mmmmom
Case 2:19-bk-24804-VZ         Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                    Desc
                                   Exhibit 4 Page 49 of 62




                                                                                           #wnthe
                                            hkﬁnﬂﬂumauﬁng anytxnﬂnay pnndﬁon henxﬁ.pundded
    mdemmbﬂWMﬁTmﬂsmthuﬁwWMWmmﬂwm
    26.     RﬂNHTs REﬁﬁﬂlVEII1t31Juunljaﬂll

    BahamaTmta)mmmumbmmmlndohgwwmmqumdmw
    mmhmenunbaﬁmmwmmmﬁovmwmmmeshmmwwwm
     hmm.mmwwmmmdmm,wmmmmmm
     wwwtmmstﬂmsemdmmmmmhhmmpipesmonduﬂsmiresmeeMmme
     WWW(c)mmopcm.nmnmeawsamﬁbdmm,equbmemorm
     fadiﬂmﬂnmddmﬁuidmawememofinanyoﬂmm,wwnﬁtmymﬁtysebmdbyLandbtdm
     mmmm;wﬁ(d)mmewﬁmMLmdbmmmewhhmmme
                         Inadm.Lamdmamsalngmnot
     opemﬂon,mmnmorpuasavaumofﬂn&mmormeriect
     expresslygmtedeemmmer.

     27.    SBNAGE
            M.EnaushdnmmnWspﬁorwpmvaLplmewmypaﬁmofm
            27.1
     Prenisesmysignmhwd,M,Mnm.dsphy.gm.muoﬂmmumnmmd
     mmmmmmmmwwmwmmmmmwmamw
     matisv's'hbfranousidemeBummprovidemnmvenﬁnawbjadbﬂBWTmamaxpeme.


     Prem,ad(mone(1)similenﬁfym1£Wmmeemdmmm.
     W,mng.mmw).wm.mmmmdmnwmmmndﬂnm
                                                                             mmmmm,
     Tmferee(collewveiy.'$gnqo')za)w(1)signidemﬂym'LETV'onbom$ueeoﬂmmnunmtsignforh


     (cummﬂeﬁmameﬂdﬂlbswstmvammmmumm
     WHWMMWMWWW‘SWWmemﬁmCW
     Grimm.    Inm,mmestwmmmeMSmddmw


                                                  1.112;.131    'u-Lg-muﬂu   Tmsmummmaﬁ
     mmmmmmmmmmmwwndbymmmxmmeummd
                         .
                                   «g   :1   nu


     LETV'szhlsMsgprwidod,howovu.matsudlﬂghbmybemmmdmmmﬁtymmmm
     B&membaWTmWhmdmﬁmMexmmwmmm
     Mammauwusedbymyaﬂmsdgmhmwmemvmmwm
     W(W_mmhmmmdhm).hmmmmw
     M(ﬂwclﬂoMMOfﬂnPremw;“(bmoesnothavaanmorbgomaﬁnmmd'swmnabb


      mmmmammmemwmemamm.awﬁrm.wmw«a
      WSWTWJMTMMM
      MWNTMMWMSWMWMW;    Transbae’qmmm               my   Penniued Signage




      23.    mousnmsmmmm.
             231    tuzlmgnilﬂnaula


                                                         .33.
      “WW
      MW
Case 2:19-bk-24804-VZ                 Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                               Desc
                                           Exhibit 4 Page 50 of 62




                              m.ﬁusadmnmmmmmmmmwmm
             'WmmmmmeMbmmm
                    28.1.1




    Mawawmdwmmummmmmmammcﬁwmmmgmﬁa
                               (a)

                           mmpeudeunmdanyof
    mmmmumdcammhmmwwormmm.
    mmmmmmmmmm.masWhmymamm,wMWw
     MWMdemm,aszmmm,awmymmmuWW
     “WWWWMMMMMSBOAZUSC.
     WWNWMQ
         W
     §§2601.   aim; me Chm             M,
                                                   U.S.C.   §§6901.etseq.;HnTo:chubstamcmAd.15
                                            33 U.S.C. §§1251 8t seq; the
                                                                                                 §§9601etaeq.;me


                                                                         Clean AirAct, 42 U.S.C. §§7401

     CalmomiaﬂedthandSafetyCode;TheCdibmiaWabfGode;mCaMuniaWCode;TMCdimPuﬂb
                                                                                                              U.S.C.
                                                                                                          d seq; The




                                W
     Rammcwezmmmﬁbnﬁaﬁshamemcwe.
                                        Tenantshaﬂbedeemedb'me‘aquanﬁyofHazadousmﬂalifmTem
     mmmsm.m.m.m.hamm.dsmd.ammmmmd
                                (b)



     sudIWMhormmeroerm
              'Wmm'mawmowm
     mmmmmmmmm.                 (c)




                                                                TenantshallnotUse any qummyofanyHazatdous
     M(MqumwmdmmmmeWngmm)
                     28.1.2


     unmwmwrwseisdescdbedmmmmmmmwammW.mm    LandlmdsftdprovideTemmmmmomgordWofmy
     WdeymmﬁydemmmmwdawaﬁUMaDmmm
     Landlotdhasappmodsthse.
     mmmWUwWMTmmmmammmmmdm
                                                                f-z'tu-JL   WWW  MWJ'OM am
                                                                             www.mbyobunfmad
                                                            mmmmandwnldemﬂmdemwmm
                                                                     hgdhimﬂoninvalueotmemornoject

      mmmMmimmmmdmmmmWﬂwmmﬁndMJum
      paidhsemenlerltofmndsinngsudwUse.

      WmMWMWCm(WWLWWWMWM
           Mn.        28.1.4

        .mmmmmummmmmTMhhmpﬁm
                                               mud.ati60pﬁon.may.aamtim(wtmﬂuemanminmy




       TwMWDWMMTmﬂWMWﬂMMdWWw
       Hmmmmmmwwmwmmm.                                                                           Fetputposeshomf,
       mwhmbmmuw'hamlmﬂmmwﬂmmm
                                                              -34-


       Wm
Case 2:19-bk-24804-VZ         Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40    Desc
                                   Exhibit 4 Page 51 of 62




    mewwaTmmmWwpdemmmmmW
    Impecﬂonismmdbyuwgmnmmagemy.

             mum.
    www.cammawdmmmﬂsWMWbywdeTm
                  28.1.5


    Wmmmmammmummmmwmﬂmwadmmmym
    wWW.W.M,W,mW.mademmmw
                                         m
                      ewnmuovﬂewumwimmmcopiesof

                                                                             '




    mmpommmdacﬁon,ddmwbgdpmedmmmm.TmMuse
     mm,m24mmmmyummm.wumede
     mmmmmmmmmmmmmmmmmmmmmmmm                                              Withou




                  28.1.6   W
     ﬁmiﬁngttniomoﬂﬁenmtﬂhﬁhoutsofmemganywaﬁng,www.muammor
     5&thmeTMsmudefwmbmmpwmmwmpemkmmm
     Hmmwmmmmofmm.
     WMWNWdemauMMMMMW
     (MM'RMWMEWMWWWEWWmmmWWW
                                      ﬂmhmﬁgaﬁmormdbﬂngofsﬁeoordﬁonsormydwwp.


     unmsirmdum)asamsuﬂofmyUseomedeMahbymyImﬁPaﬂmeTMﬁLazMs
     option.mmmmmwmaTMSMMpayme.mwdaysmm,m
     mmmmmmm.ﬂwmmwkmwmmmm
     www.wmmpmmbymﬂmemmmbndawﬁgmmW
     bymmmmhmdmﬁmw. Temmlmwnbutsaummmdmaodaysw
     W.W’smbm'mm'mmmmhmﬂhmmm«
     MWJMWNWMWaﬂmwmmmpm
        m.  282

     mmmmmmmmmmm(mmmmm,mwm
                           BmsamldsporesampresentossmﬁallyomwhemammcangmwinaMany


     Mm,hmmmmmmmummmmm.Mmmanmm
     omm,mhmeWACsymmmmd¢ais)mmmmMmdmu(wmm
     'MoldewﬂonW').            WWWW.TM¢IBW,MMNWW
     Pmn'seshgowmmmmonhmmmﬂnmmmmmmmw




      MWhWbWMM(a)mHmmW.pmduemWan
      WWWWWTMPW,mmwmmmmamhabdbymﬂmm.
      R.    NFENTIONALLY OHTI'ED

      30.   ROOF TOP EQUIPMENT



                                             .35-

      4814mm
      “mm
Case 2:19-bk-24804-VZ   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 4 Page 52 of 62




    TMswbmmeWMsMMprMMMammmWW
                tbethreMmdbhmeinasﬂm‘RodSpaa
    mdanymaraqupnmrelaedmerebwm
                                  ‘




    WM.  Tamwpmidelandbmwmmlaﬁcsb‘meRoomeEqubmntTenmtdesimsmW
    mmmwmmm,mmmdwmmmbrﬂnﬂmf8mmmmtTmraafaer,
    mmmmewmmdyameupmﬂmbcaﬁondwRodSpawmdmmmmMﬂ
    WhMSmequWWWWeqmpmmmmwwhmasdmmd
    instdldonbyTenmtoﬂsmofSpweEqW     Tmmwwmmmm
    porﬁonsofiheawdingmdea'ummdMTMsmofmeBuimmmmRooiSpaanme
    heheommonmvm
         302W        TheWofmyRoofSpmeEquipmeMshdbemasan
    mmmadﬂnmmmdmﬂdﬂsw.mmmmdﬂn
    WinneshemeiohtandWMaﬂRodSpqumentheWmmM'smnable
     mmmemw,dTMssobmstmdm.mmmlem5m
     Equimmtasremﬂlydlracmdbymmd.hmemtmleemmmmmuW.
     m.ﬁ«WomeoomeEqW           TenaﬁMatTa-wl‘ssdaoostadaxpensa.
     inw.cuuuuot.m,use,mMandmmTarmstmemequipmthwwﬂmMﬂ1dm,
     mm.pemﬂmkumnm.mmwda.mmmdgommmnmmMmaﬁmmhmu
     Mmmwemdmpmugwd.hnwsimaﬁon,mmuwmuamdnm.mw
     WMMWRNMhMWSmMMWWwWWMWMVW
           “Wmuhwmbthepuﬁmofmmmnmmwamh
     undeHheVerhoan.
     mainmnammdrepa‘r,LandMsmlgiveTetwnwmenmﬁmdsuchmqmremmmmedassonm




     Wm.
                 W
     (10)mmmmbymmdmmamm1mmwmm
     m,m,mumdmmmmmwm
                               MyWrorpersonselecbdbmimwpemrmanywork
     mmmmuﬂwwm,mmm,mdramldmm3pmwmmmamm
          30.3


     mmwmwwmmmmmbywummm.      lnorderbdlwlandadﬁme
     bpostanoﬁceafnmmsponsiﬂty,msudxwkbyoralbehdfoﬂmmalbealmdmoommuﬁbn



          Em. mmmmmmmmmmmﬁmwmmwyman
          30.4
     RodSpmoEanlu‘dmwﬂdsepmbmdemMoﬂmwﬂmpﬁrwdmbﬂwmddh


                        m
     mummdmﬂmwwmmmmmmRoofSpaOebMIordhmem
     mmmuMamaymmmmthofmmempw.
        mm. eimm,dmwhoum,lmm.mm.oﬂm
     dm,W.mmwmmmmd‘sMadaﬂmmm.mw
          30.5

     mammmwmwmwm,m&mdmmm¢a
                                      -36.

     mm
     481W
Case 2:19-bk-24804-VZ      Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                 Desc
                                Exhibit 4 Page 53 of 62




     imm.maMaW,iMmW'feasandcosmdﬁﬁtaisingoutoforrdmmw
     mm.mmm.m,use.mﬂmme.mpd.or
     m.ﬁzambmgohgagmmbmdmmAefsndwmuthhaumtemmmcmm
     meyTMsinmmmmmMmgmummmof
     LmdadSmhmlbaﬁodeammmmaodﬂwwmuexpmmmmmofms
     Lme.

            30.6   W55. Temmmedgesmmbtdhasmobiigaﬂontom”.
     W.mm,mormmmymof8pmeEmipcnentaﬁTenaRherabyasamesallr'skofbss
     ordanageborﬁunﬂnRoofSpaerquiptmntﬁmanymme. Tmtmmwa’vesaudaimsagﬁustmlotd
     wmmmm,m.mmmmmmmmhmsmmaga
          mm. Tmtstﬂouainalnmmympa,smmmwmmmmmaﬂom
            30.7
     mdmdbhﬁdlmmnmmthSmequiwnthpaymymeygomml
     agencieswhichmﬂnmwltoiTenmthmﬁwRoofSpaceEqmnt

     31.    OPTIONTOPURCHASE.

          www.hwmﬂemndmwmaummonsdmismﬂum
     WWMMNWMWMEWW,WWHWTM
            31.1


     wmrmWwammanmmemmmmWanSkanndSemm
     Thousandﬁgm   HWNMDoImeWMQODOH'Pumhm Pﬂce').subjeatoﬂ1elemsandomdi§omof
     miskﬁdembetow. LadbrdandTemhembyagmeardackmwtedgemaﬂenarnshdlbeanﬁﬂedtomotda
     WmofbmemmefummmmmaserdLm-mmdmw
     sMMenuaﬁumdLeaeemmeOﬁdaRewdsdsmaaaCoumybrmmwmmdmmdm
     ﬂeexidameofﬂlisLeaemdﬁanchaseOpﬁm.

            31.2
                    W.Solongasm09fmﬂmhpaﬂoﬂanantshﬂhawooaﬂad
     urderﬂisLaasaJananmayexetdsamePuchanpﬁonbydelivering,onorb9iovaomber31,2016,bom(i)m
     me.mmwm,ummmmmmnmﬁwbmhummmwmomm(smh
     mmnwmwmﬁmeWm-mmmmnmw.
     www.hmnofmembnDoﬂas($1.000,000.00)('Doposit'),theﬁmeofsuchexeme(anddeﬁvery
     ofmeDeposiomofmem. "TmﬁhtotinuygivemePummOpﬁmNoﬁuHmeme
     mmmmmﬂnmmhshﬁmﬂmwmﬁnmmmmimmm
     mmmmmdhmommhmmwmdmmmmm
     dmm1wmwm.Tm§tnlbadegmbptmemoPm                              emeptasexpmsstypmdod‘   in


     misAnicIes.




     www.mwmmmrmmmmm).nmmmwm
     wmmmdeMJHnqumwth‘smuW.my
     M,atTenmt‘ssolecostmdam.bepennllodmexamlmﬁwpeaandmmmwdmw,
     “www.mmm.mmwummmmmm
     (m.ﬁnwm'). TMNMwmmmerhdmmﬁmandanym
     wmmmmmmmmmwlmmmwmlmbm
     MMW,W,MTMMmmmmWWIWbWW
     mdimolvedmpaﬂawhomquhmmmthmmenfsduediﬁgedem
     mmmnmwmuimmpmmmmmmwpmwmunmm
     Mydmymdwmﬁojectmnm. "Tammwexmmmowm,aﬂon
                                             -37.

     mm
     «ummom
Case 2:19-bk-24804-VZ     Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                               Exhibit 4 Page 54 of 62




    fonowimanywem.ascrowwsmdosofamymason,myamalwmmlnbmmﬂonshdlbepmipw
     mum. Tomishalmunngmmmndudmymmmmmecﬁomsomaameamm
     instatmﬁmmiﬁanmdbldinmﬁngorviaemﬂofltsinbntaﬂttnsoopeofmexanm.mpecﬁon
                                                                      Tenant

     mmmmmmmmmMMam.meuMMTmm
     andlorhvesﬁgﬁonhquuﬁm.nmmmmmm(3)mdayspnommemmmeofhm.
     appmpﬁﬁhmﬂnmnwmmofmmmwﬂed.mﬂmwmmmsam,
     mum«mmmmmmmmwm,mmmm
     anyomermmdmmioctlndudm.MM|mmﬁon,anyso-camPimeﬂemironmntdmmm
     wmmwmmaLmMMBhwmmaIMbemmsonawmm,wmmm

     IWMNWIWMQWNMWmedemmw
       mmmmmmmmmmmmm,mmpemmeymm.Eam
     mmm,mmmw,wﬂbedmmdmlnmmﬁmmmwmdm.w
     Tmmmmmm.pmwmmwmﬂm.dﬂmmm,swbsw
     Wmdﬁemuimmmﬂsmn. TenantMmbyagreesaMWMmyaﬂaﬂ
     pmﬁsiomdﬁisLeasesrﬂlapplywﬂhmpactbﬂme-Exetdselmpecﬂons.




      mammdmm(m'mm.mmsmmammmw
      explamﬁonofswhobjacfms,0nmmmmmatissixmmwaysaMTemWsmofmmRam
      KTMdoeSmtdeﬁvermObjecﬁonLeneronmbammedaiemssmy(60)daysaﬂerTeMsmiplofme
      TitleReport.TomishdlbedemmdeVempteddldﬂnempmmmﬂnTmmwﬂmm
      mmmmmmmmﬁnedhsmuofmmmmmm
                                                                       ’




                                             Inmamntmywhobjecﬁamm
      bebw)).ﬂwbrmaﬂwbsmmofmy8mvey,mdaamammm
      ﬁmelymadobyTenm.WMhaveﬂndgMMMﬁnobﬂgaﬂon,exembabbbyddeamnmﬁm
      toTmMyMWMM‘WsWNodammmeﬁmnshmdaysmmndhd's
      mmmmmmmmyMbTMmmmammm
      moeipthetmfsouocﬂonmesRupomMod'mmﬁfmitofLmdbrd'sebcﬁmb
      sammeﬂﬁTmmyexetdmmPumOpﬁon.arywchouacﬁonsmmemmspeciﬁedh
      theLmdmdsRespomeNoﬁoe.onorbafoceﬁansthabdesmbedeacthofmaWAgmemm




      WW). HMmWWMWTmmmﬂMMWbWNM
      mmmmmmmmmnuwmmmyﬂimmwmmmmmmbmmm
      WWTmﬂWdanﬁmmwmmwmmm
                                             -33.

      681mm
      mmﬂm?
Case 2:19-bk-24804-VZ      Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                                Desc
                                Exhibit 4 Page 55 of 62




     bbeTenant‘smidmmmmmmmmmmtmwmwmmmﬁﬂesetmintha
     TmeRemnadmeMdswhdeﬁvemwwwaﬂmmpMEmmmdmmmW
     Agmnnummdaedmm.asapmbaﬂe,mmwmwmm.wﬂmm
     shamonmySuveymsappmebla.



     wmmhamsmmmMmmadhmmmem
     mbboefbd’maofmeaosmDabmmtmadﬂbyLmdloNinmemwrpmidedinW'sResponse
                      www.ebctuowmwmmijﬁmxsnnd
     mmmmmmmmmmmmmmmmmmmmmmmmm
     Noﬁoa.Mmetmay.sbsoband
     (BmmmatamerchmAgmwtinwhichmunldghts.oﬂgaﬁommdﬁabﬂﬂesofwyaadanﬂmnt
     mmmmmmmmmmmmwlmmwmmmmﬁmd
     theWMMIW,U)MWMMpmmpﬂyrwmmemmmmLease
     shimmeininmllbmeandeffect

                                   "            Ha"
                                                                                                   '
                                                                                                       ‘3‘-

                                  wmmﬂmmﬂnmmommdmmmmﬁm
                                       ’»   A             :4        4   ..L,'1       1..   .   r



                          L2 .5
                                                      -
                                                                                 <
                                                               1:




     havemmmmqmstlnwrm.
     hmﬁnhmmymﬂmmmmmsetmmmimdwmmu
     HMmm,wwﬂmemmmmmpmsenmmmﬁesmmﬂmbydeﬁmda
     pwmdmdmmmspedﬁcmmmdmmmmqmm
     mmmmmmmnwjdﬂnwmmmwe'mmedmﬂ.                                                                              Latuioidshaﬂ

     mﬁfyTemdsucthnnaﬂmmmmeddbcbsum,ﬂmy,mbemmdhmeSdndued
     EmpﬁonsMﬂhﬁwﬁMWdaysaﬂan‘sdeTenﬂsmﬁmmm
           Wltmmmomisdmyemmmmm
                  31.3


     mmbTmmmmdemSabmmamﬂﬂﬁmmﬁ
     tennsamouuﬁonsofﬁistemwove,mm(A)wiWnM(2)busmaaysanarsuchexemise.Landbtd

     mmmmmmmmmmmbmﬂwﬂwWMM(wmdM)MM
     “mmmmmmmmmmmmmmwﬁWJaﬂmm
     applmleamrtddngmmmtmmofTuanfsemmiseofmePuMOpﬁomadwmddemnfs
     Tmmmmmmmmmmwmﬂmwmdmmmm
     “Temmmmlyexewbmddemmwwmmmmmmmmnnam‘s
      Wofmmmmmdmmﬁmmmmmmmmdmkm31.3.
      Tmtwmmdmmmmmmmom,mmmwwdmmm
                    «LandioIdfalsmdwyexecubanddemmPum
      AtﬁcleMshaﬂboMmedmmmvoide.
      mmmmmmuﬂmdaysmmsmbmmmmﬂmmmwndmwuﬁmb
      suicﬂycomptywimmeﬁ'stmofﬂsswiowm.Termtmaypusueonaofﬂaeblbwhgmmdbswwhd
      MichshallbeTenant'ssdemmmmdy:

      WWMMmmmmmhmmmeﬁwhmwmmw
              Enmspoclﬁcpemwoflandmsowgaﬁonmdulymmmﬁmh
                  (I)



      www.aMTemmmmcmuWammemmmmm;ptovided.
      however.“Midsmﬁbmnhrmmcpubmmagdmmmmammwmhsm
      CbaCounUmumbmmemmmmaysmememmmmmm
      mudWW(mwmdmmm).MTomm1mmmmwmbmmm
      saoksuohspedﬁcpedotm.

            TmumchasoOpﬁonmdebWrethmwm
      wmmmmmmmwmdwsmmmmmmdmbm
                  (B)


      WMWWWWWMdmmyanhmmummmJA)
                                            -39-
      4814mm
      mm‘lm
Case 2:19-bk-24804-VZ        Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                  Desc
                                  Exhibit 4 Page 56 of 62




    Tmmtmmmﬂedmhmmmmmdmneposﬂwbmmamequdmaﬁmmd
    mmmmmmmmdwnmmmmeﬂdmdﬂWWm
     mmmmmmmmmmwwmmmm
    mepwtbmHWprmyexmmemaseowm(mudm.ﬁmm,ammey§hes.
     WhMMTMst-Ewdsalnspecﬁmwwmmmmmmmzmxm)
     mmmmdmmmmmmmmmmmmmmmmmmmnh
     fullbmeandeﬂad.

            31.4    mmmmm-                    Tenant’srigﬂbexacbeﬂxePumMseOpﬁonispermb.“
     maybaexemedodybyLHVG.e.,commenﬂybybomuTechnologymdLeHomgMBeijno»,ﬁbehglhe
     Mdhpﬂawmmmmwmmyﬁgmmexmmmmwﬁmm
     herein;pmﬂod,hm,mmePutctmOpﬁonmaybeexamisedby(DLaTecmbgy(Mvidually).00
                            Inaddmomifaoefaltonﬂzepandme
     ummumwwwormanywmmdm.
     mmmmm(mMsarnmyhawbemmnded),mﬁadefammﬁwWa
     mmmmmmmmmdﬂnTMbmmormmmmmma
     Mﬁmﬂmmmmmowonaaawmmm.Landbrdssdhavammmdldmoﬂm
     mmmmmmismmmmmmnmtﬁnobﬂgwon).inmssolemdabeduwmﬁm.m
     mmmmmmmmmwmmmwﬂommmmdmmm.
     ‘amhiuhmmisuasemalrenmmfulfomandeﬁectaﬂaxpireonmeexph‘aﬁondmelrﬁﬁdnmmm
     earlierwmimtadmmxtmﬂvemhemd.aru1enmtshdlhavemumﬁghsmmisuasehpumhase

                                      W                   mg.   LandOfd and   Tm hem       and


     WMMMHTMs                                mum.
                                     '                '
                                         ‘
             31.5      Ln
     emmmdmmwmmmmwwmmmmumam                         ofﬁnPwdraseOptionJyHandlod‘sandTonart‘smmd
                                                '




      amended),md Lmdlotd’sand
                                    WWW
     Purdegmm www.ﬂisﬂninmtdmepmmmmmwmmmm
                                 TMsmpecﬁvaﬁghSandobﬁgaﬁom        hereunder (mdudhg,

      Tenam’sobﬂgaﬂonbpayBaseRenta'dAdde).snalmainhmmwmmwhmm


                                                                  PAGE)
                                 (SIGNATURES ARE ON THE FOLLOWING




       “WW
       MWﬁWT
Case 2:19-bk-24804-VZ              Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                                  Desc
                                        Exhibit 4 Page 57 of 62




                                                                                                m   b9 axecuied   me day   and   dam
                                                    Tenant have caused           this   Lease
                IN   WITIESS WHEREOF. Landbrd and
                     mn.
      ﬁrst   above

                                                       M:
                                                       BSREP R10 ROBLES                  LLC.




                                                        l
                                                            §§ANT:

                                                        LE TECHNOLOGY,                  |Nc..

                                                        a



                                                        By:
                                                        Name.




                                                            By.
                                                            Name:
                                                                      M—
                                                             Gamma corporwon




                                                                      {drailmmj [president] [vice-pmsﬁdem]


                                                                          ___________________.

                                                                          ________________.__———
                                                                                                           [drier
                                                                          [secretary] [ass'niant Secretay]
                                                                          mm       mica] (assistant traasumr]



                                                            LE HOLDINGS (BEIJING) c0"                 LTD..
                                                                                          Mermla’mOfWPeople’s               Republic
                                                            soompatworgarized
                                                            of    China




                                                            By:
                                                            Name:
                                                            Tide:
                                                                          MWMJIPMMI                  WW1
                                                                           ___________.____.__——
                                                                           {880mm} [assistmt swatand [chief
                                                                           ﬁnancid oﬁioe]       [393W    mm}


         481mm
         WWW
Case 2:19-bk-24804-VZ   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40    Desc
                             Exhibit 4 Page 58 of 62




           INWITNESSWHEREOF.Landmmeamnavecausadmmasowbeemmsdﬂwdaywm
      WWW.
                                   mum:
                                   BSREP       MO ROBLES LLC.
                                   a Delawata    limited liability   mmpany


                                   Br.________._____.——
                                   Name:

                                    Me:


                                    EM:
                                    a   Cam       Wm
                                    LE TEmNOLOGY, ma.




                                    This:       WWW
                                    ammmmmdMPmEW
                                    LEHOLDMS (SEW)CO.,LTD-.



                                    WW
                                    of




                                     Name:       DomeJlam

                                        Tme:     DimmmneaOpemms
Case 2:19-bk-24804-VZ   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 4 Page 59 of 62




                                  B(HBITA-i
                        WHOMHFRSTSTRET.SANJOSE,CA
                               OUTLNEOFPRHISES


                                  Seem




      WWW
Case 2:19-bk-24804-VZ   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 4 Page 60 of 62




    2
    0
    w
    o
    w
    r
    m
    w
    >
    <
    m
    z
    c
    m




                                   NORTH FIRST STREET
Case 2:19-bk-24804-VZ   Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40   Desc
                             Exhibit 4 Page 61 of 62




                              wank:
                            mmmmmorm
                                  Seem




                                      A—2
Case 2:19-bk-24804-VZ                    Doc 894-5 Filed 09/15/20 Entered 09/15/20 21:06:40                                      Desc
                                              Exhibit 4 Page 62 of 62




                                                   LEGAL DESCRIPTION OF LAND


                                                                                Stab   of California.   descﬁbed as follows:
                      pmpeny   in   the City of   San Jose, Countyof Sanmcsara,
    Thatoemm   res!



    PARCEL ONE:
                                                                BEING                  A RESUBDNISION OF LOTS           1.   2
    ALL OF PARCEL A. AS SHOWN
                                  0N THAT CERTAIN PARCEL MAP.                              RECORDER
                                                         FOR RECORD   IN YHE OFFICE OF THE
                                         MAP WAS   FILED
    AND 4 0F TRACT 7408, WHICH PARCEL                             OF MAPS, PAGES  24 AND 25.
                          SANTA CLARA ON MAY 27. 1983 lN BOOK
                                                              513
     OF THE COUNTY OF

     PARCEL TWO:
                                                                                        T0 PARCEL
                                               OVER PARCEL B OF THE ABOVE REFERRED
     A   FOOT PRIVATE STORM DRAIN EASEMENT
         10                                                                 LINE 0F THAT CERTAIN 20
                                 SOUTHWESTERLY 0F THE SOUTHWESTERLY
     MAP. LYING ADJACENT T0 AND                                   RECORDED   IN BOOK G330. PAGE 504
                                    ESTABLISHED BY INSTRUMENT
     FOOT LANDSCAPE EASEMENT. AS                     NORTHWESTERLY     LINE OF PARCEL A, T0 THE
                                          FROM THE
     0F OFFICIAL RECORDS, AND EXTENDING                                   ESTABLISHED BY
                          OF THAT CERTAIN  PUBLIC SERVICE EASEMENT. AS
     SOUTHEASTERLY   LINE
                                                                      OFFICIAL RECORDS. AND BEING
                                           PAGE 275. SERIAL #7522745.
     INSTRUMENT RECORED IN BOOK H1 56.
                                      FIRSTLY ABOVE REFERRED TO.
     ALSO SHOWN ON THE PARCEL MAP

     APN: 097-55-012
